 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 84 Silver State Disposal Service, Inc. and Howard Clemons, and Caesar Adamson, and Bernard Peter Williams, and Albert Crockett. Cases 28ŒCAŒ12361, 28ŒCAŒ12365, 28ŒCAŒ12365Œ2, and 28ŒCAŒ12595 August 19, 1998  DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX, LIEBMAN, HURTGEN, AND BRAME On August 9, 1995, Administrative Law Judge Clif-ford H. Anderson issued the attached decision.  The Re-spondent and the General Counsel filed exceptions and supporting briefs, and the Respondent filed a brief in opposition to the General Counsel™s exceptions. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified and set forth in full below.2 The judge found, inter alia, that the Respondent vio-lated Section 8(a)(3) and (1) by terminating 71 employ-ees for engaging in a work stoppage on January 5, 1994.  We adopt the judge™s finding that the terminations were unlawful for the reasons that follow.  The Respondent is engaged in the business of waste hauling and disposal in Las Vegas, Nevada.  Its employ-ees are represented by Teamsters Local 631 and are cov-ered by a collective-bargaining agreement between the Respondent and the Union.  The agreement includes, inter alia, a no-strike clause which provides, in pertinent part:  The Union shall neither call, encourage nor condone any work stoppage, work slowdown, or picketing of the Employer™s several premises or its trucks; and the Em-ployer will not lockout the employees covered by this Agreement.  The Employer agrees that he shall not compel any em-ployee covered by this Agreement to cross any primary picket lines established against other employers and sanctioned by Teamsters Local # 631 [the Union].  However, the Union and the Company, realizing the Company™s obligation to maintain uninterrupted ser-vice in the interest of public health and safety, will at-tempt to obtain permission from the striking Union for safe passage through said primary picket line wherever necessary.  The Union shall give the Employer twenty-four (24) hours written notice of any sanctioned pri-mary picket line.  It shall not be a violation of this Agreement and it shall not be cause of discharge or dis-ciplinary action in the event an employee refuses to cross the primary picket line.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  2 Contrary to the judge, we find that a narrow cease-and-desist Order is appropriate because the Respondent has not been shown to have a proclivity to violate the Act or a general disregard for employees™ fun-damental statutory rights.  See Hickmott Foods, 242 NLRB 1357 (1979).  Accordingly, we shall modify the recommended Order and substitute a new notice. We shall also modify the judge™s recommended Order in accordance with our decision in Indian Hills Care Center, 321 NLRB 144 (1996); and Excel Container, Inc., 325 NLRB 17 (1997).   In the summer of 1993, some unit employees met to discuss their dissatisfaction with their treatment by the Respondent and their representation by the Union.  In time, the employees formed a committee, with Charging Party Albert Crockett, a garbage truckdriver, as its presi-dent.  The committee decided to picket the Respondent™s corporate headquarters on December 23, 1993, to dem-onstrate publicly their dissatisfaction.3  Having learned of the planned picketing, the Respondent™s vice president, Ritchie Isola, initiated a meeting with the committee on December 22, 1993.  Isola listened to the employees™ grievances and advised the employees to resolve their problems through the Union.  The picketing took place without incident on December 23. On January 1, 1994,4 the Respondent terminated Crockett and the pitcher on his truck for salvaging during their run the previous day.5  The two employees filed grievances concerning their termination, and the Union immediately met with the Respondent to press for the employees™ reinstatement.  On January 5, pursuant to the Respondent™s instructions, Crockett arrived at the Re-spondent™s facility, a waste transfer station, to drop off his overalls and pick up his last paycheck (January 5 was a regular payday for the Respondent™s unit employees).  Crockett arrived shortly after 12:15 p.m., and began speaking to employees about his termination.  A crowd of employees gathered around Crockett on company property near the entrance to the facility, and began to discuss the circumstances of Crockett™s termination and his then-pending grievance. After noticing that employees were congregating around Crockett rather than entering the facility, Super-visor Elmo Walker told employees about 12:30 p.m., one-half hour before their paid workday began, that they  3 When informed of the employees™ plans, the Union sent a letter to the Respondent, dated December 20, 1993, advising that the Union did not support or condone, and was not involved with ﬁthe demonstration scheduled for December 23, 1993.ﬂ  The Respondent™s corporate head-quarters is located some distance from the transfer station where the employees worked, and no employees were dispatched from the head-quarters site to collect garbage.  4 All dates are in 1994 unless otherwise noted. 5 A pitcher is assigned to a garbage truck to load the garbage into the truck.  The Respondent™s rules specifically prohibit ﬁsalvaging,ﬂ i.e., the retention by an employee of an item placed out for removal as gar-bage.  326 NLRB No. 25  SILVER STATE DISPOSAL SERVICE 85 did not know what they were 
doing, that they needed to 
come in and go to work, and that they were not doing the 
right thing.
6  Subsequently, Supervisor Oliver Williams 
made several similar appeals to the employees between 
12:30 and 12:45 p.m.  With only a few exceptions, the 
employees disregarded these pleas.  At 12:45 p.m., the 
buzzer sounded with the majority of the shift still out-
side. A few moments later, Williams announced to the men 
waiting outside that the police had been called, and that 
they had to either come to work or get off the Respon-
dent™s property.  At approximately 12:58 p.m., the police 
arrived and directed the empl
oyees to either go to work 
or leave the Respondent™s property. 
The employees left the Respondent™s property and 
milled about in a 
vacant lot across the street.  At about 
1:15 p.m., the Respondent™s supervisor, Hilton, spoke to 
the employees at the vacant lot; Hilton again appealed to 
them to report for work.  Although the employees imme-
diately attempted to comply, 
they were turned away by 
the Respondent™s security men and later told that they 
were terminated.
7 The judge found, inter alia, 
that the employees™ actions 
amounted to an unprotected work stoppage in light of the 
contractual no-strike clause.
8  In this regard, the judge 
found that the employees had refused to commence work 
for the first 35Œ40 minutes of their shift, and that at least 

one purpose of their conduct was to pressure the Re-
spondent to be more generous in its handling of Crock-
ett™s grievance.  The judge found that the employees™ 
conduct fell within the statutory definition of a strike, 
citing, inter alia, 
Empire Steel Mfg. Co
., 234 NLRB 530 
(1978), and was unprotected under the contractual no-

strike clause.  The judge fo
und, however, that the em-
ployee activity had been condoned when the Respondent 
solicited the employees to return to work. 
We agree with the judge th
at the employees™ conduct 
constituted a strike, but, for the reasons that follow, we 

find that the Respondent has not established that the 
work stoppage violated the no-strike clause. We, accord-
                                                          
                                                           
6 Under the Respondent™s long-standing practice, afternoon shift 
employees were required to enter 
the Respondent™s building by 12:45 
p.m., when a buzzer sounded and th
e entrance door was locked.  Em-
ployees attempting to enter after 12:45 p.m. were turned away, sent 
home without pay for the day, and 
subjected to progressive discipline 
for failing to report to work.  Once 
employees entered the facility, they 
would clock in and receive their tr
uck and route assignment.  Accord-
ing to Foreman Oliver Williams, it took 30Œ45 minutes to assign an 

entire shift.  The Respondent, however, only began paying employees 
at 1 p.m. despite requiring that they spend 15 minutes beforehand 
locked inside its premises.  Employee
s would leave after 1 p.m. to pick 
up the trash on their routes, returning to
 the transfer site as necessary to 
empty their trucks.  
7 The judge specifically found that the decision to terminate the em-
ployees was made after they had been turned away.  
8 The judge found no merit to the Respondent™s contention that the 
January 5 work stoppage was unprotected under 
Emporium Capwell 
Co. v. Western Addition Community Organization,
 420 U.S. 50 (1975). 
We adopt this finding for the reasons stated by the judge.  
ingly, conclude that the employees did not lose the pro-
tection of the Act, and, thus, need not reach the judge™s 
finding of condonation. 
Consistent with the complaint allegations, the evidence 
presented in this case establishes that the Respondent 

discharged the 71 alleged discriminatees because they 
engaged in a work stoppage on January 5, and that a pur-
pose of the work stoppage was to protest the Respon-
dent™s termination of employee Crockett.
9  In general, the 
right of employees to engage in concerted activities of 
this type is protected by Sections 7 and 13 of the Act.
10  In light of this showing, the burden shifted to the Re-
spondent to demonstrate that the work stoppage was un-
protected, in this case to show that the work stoppage 
violated the contractual no-strike clause.  See 
Mastro 
Plastics Corp. v. NLRB
, 350 U.S. 270, 277 (1956) 
(whether a work stoppage is
 unprotected because it vio-
lates a no-strike clause is an affirmative defense); 
Heavy 
Lift Services
, 234 NLRB 1078, 1079 (1978) (ﬁthe initial 
burden of proceeding with pr
oof of an affirmative de-
fense rests with Respondent), enfd. 607 F.2d 1121 (5th 
Cir. 1979). For the reasons that follow, we find that the 
Respondent has not met its burden.
11   
The Supreme Court has consistently refused to ﬁinfer 
from a general contractual provision that the parties in-
tended to waive a statutorily protected right unless the 
undertaking is ‚explicitly stated™ﬂ and has held instead 
that ﬁthe waiver must be clear and unmistakable.ﬂ
12  The 
Board has recapitulated the pertinent law in these terms: 
 Section 7 of the National Labor Relations Act gives 
employees the right to engage in concerted activities 
for the purpose of collective bargaining or for other 
mutual aid or protection. Unions, in their representa-
tional capacity, may bargain away certain Section 7 
 9 The complaint alleged that the Respondent discharged the dis-
criminatees on or about January 5 because of their union and/or other 
concerted activities for the purpose 
of collective bargaining or other 
mutual aid or protection. 
10 Sec. 7 provides:  
Employees shall have the right to self-organization, to 
form, join, or assist labor or
ganizations, to bargain collec-
tively through representatives of their own choosing, and to 
engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, and shall 
also have the right to refrain from any or all such activities 
except to the extent that such right may be affected by an 
agreement requiring membership in a labor organization as a 
condition of employment as authorized in section 8(a)(3) 
[section 158(a)(3) of this title]. 
  Sec. 13 of the Act provides: 
Nothing in this the Act [subcha
pter], except as specifically 
provided for herein, shall be constr
ued so as either to interfere 
with or impede or diminish in any way the right to strike or to 
affect the limitations or qualifications on that right. 
11 Contrary to the implication of 
our dissenting colleague, the burden 
was not on the General Counsel to disprove the applicability of the 
contract™s no-strike clause. 
12 Metropolitan Edison Co. v. NLRB
, 460 U.S. 693, 708 (1983) 
(citing Mastro Plastics Corp., supra at 283). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 86 rights such as the right to engage in strikes during the 
contract term . . . and the right to sanction or encourage
 strikes. . . . Such waivers of employee rights must, 

however, be explicitly stated, clear and unmistakable.
  Lear Siegler, Inc
., 293 NLRB 446, 447 (1989) (citations 
omitted).  
 The ﬁclear and unmistakableﬂ standard for finding 
waiver of a statutory right, however, does not ﬁ[require] 
more elaborate evidentiary su
pport than simply placing 
an objective constructi
on on a contract.ﬂ  
Electrical 
Workers IBEW Local 1395 v. NLRB
, 797 F.2d 1027, 
1031 (D.C. Cir. 1986), supplemental decision 291 NLRB 
1039 (1988), enfd. 898 F.2d 524 (7th Cir. 1990), relying 

on 
NLRB v. Rockaway News Supply Co
., 345 U.S. 71, 79 
(1953) (interpretation of no-strike clause involves ﬁno 
determination of rights or duties respecting picket lines 
broader than this contract itself prescribesﬂ).  In interpret-
ing contractual language, words must be given their ﬁor-
dinary and reasonable meaning,ﬂ 
Pacemaker Yacht Co. v. 
NLRB, 663 F.2d 455, 459 (3d Cir. 1981), and enforced 
ﬁ[a]bsent a contractual prov
ision in irreconcilable con-
flict with federal labor policy [since] neither courts nor 
the Board may modify or nullify substantive contractual 
provisions.ﬂ  Id. at 460.  In short, the parties™ actual in-
tent governs, ﬁwhether that intent is established by the 

language of the clause itself, by inferences drawn from 
the contract as a whole, or
 by extrinsic evidence.ﬂ  
Elec-trical Workers IBEW Local 1395
, supra at 1036; accord: 
Indianapolis Power Co
., supra at 1041 (supplemental 
decision). The question presented here is whether the Union, by 
the contractual no-strike clause, waived the Section 7 
right of the Respondent™s employees to engage in the 
January 5 work stoppage, in support of Crockett™s griev-
ance. The language of the clause do
es not purport to prohibit 
employees from engaging in unauthorized or ﬁwildcatﬂ 
work stoppages; rather, the clause merely forbids the 
Union from ﬁcall[ing], encourag[ing], or condon[ing] 
strikes, and it carves out of that prohibition the right of 
individual employees to honor primary picket lines else-
where if sanctioned by the Union.  Given this careful 
drafting, it is reasonable to e
xpect that if the parties in-
tended to reach concerted employee activities which 

were not sanctioned by the ﬁUnion,ﬂ they would have 
inserted explicit language.
13  Compare 
Metropolitan Edi-
                                                          
                                                                                             
13 3 Corbin 
On Contracts § 552 (1960) (where a specific example 
is listed ﬁit may reasonably be inferred that the subjects not specifically 
named were intended to be excludedﬂ). 
We find no merit to the Responde
nts contention that the provi-
sion, quoted above, which 
limits the applicability of the no-strike clause 
to union-sanctioned sympathy strikes,
 establishes that the no-strike 
clause should be read more 
broadly than its plain language indicates to encompass work stoppages 
not sanctioned by the Union. In addition, if 
the no-strike clause applied to th
e unauthorized January 5 work stop-
page, then the Respondents termin
ation of the employees involved 
son Co
., supra at 695 (ﬁThe Brotherhood and its mem-
bers agree that during the te
rm of this agreement there 
shall be no strikes or walkouts by the Brotherhood or its 

members . . . it being the desire of both parties to provide 
uninterrupted and continuous service to the public.ﬂ); 
Pacemaker Yacht Co
., supra at 458 (ﬁ[t]he Union agrees 
that there will be no strikes, picketing, slowdowns, delib-

erate curtailment of producti
on, work stoppages of any 
kind or other interruption of the Company™s operations.  
In the event one or more em
ployees fail to abide by the 
provisions of this Article, the Company retains full right 
to take any disciplinary action it deems necessary, in-
cluding dischargeﬂ); 
Food Fair Stores v. NLRB
, 491 F.2d 
388 (3d Cir. 1974) (after the first 24 hours of any unau-

thorized work stoppage, ﬁthe Employer shall have the 
sole and complete right to
 immediately discharge any 
Union member participating in any unauthorized strike, 

slowdown, walk out, or any cessation of workﬂ). 
The Respondent has adduced no extrinsic evidence to 
show that the parties intended the clause to be read more 
broadly.  To the contrary, the only record evidence con-

cerning the parties™ application of the clause is the pick-
eting incident in Decembe
r 1993 discussed above.  
There, following the Unions disavowal of any role in the 
employees picketing, the Respondent took no action 
against the employees who engaged in the picketing.  
While not determinative, th
e parties conduct in Decem-
ber 1993 is consistent with interpreting the clause to ap-
ply only to picketing or work stoppages that are author-
ized, encouraged, or condoned
 by the Union.  And there 
is no evidence or contention in this case that the Union 
played any role whatsoever in
 the events of January 5.  
To the contrary, there is abundant evidence that the em-

ployee™s actions were a spontaneous response to Crock-
ett™s discharge, and were at least as much of a surprise to 
the Union as they were to the Respondent. 
Furthermore, unlike our dissenting colleague, we find 
that the no-strike clause™s applicability to work stoppages 

not sanctioned by the Union was litigated in fact.  At the 
beginning of the hearing the 
Respondent™s counsel stated 
his understanding of the issues in this case: ﬁI think this 
is a very clear-cut case, it™s a win or lose on whether the 
activities were protected, and whether the contract was or 
was not violated.  The coll
ective-bargaining agreement 
was introduced into evidence 
at the hearing, and the Re-spondent, in its brief, to the judge contended that the no-
strike clause should be read broadly to proscribe individ-

ual employee conduct because it expressly permits em-
ployees to observe sanctioned picket lines at other em-
 would appear to be cognizable under the contractual grievance-
arbitration clause.  The Respondent
, however, has taken the position 
that the terminations are not arb
itrable.  The inconsistent positions 
taken by the Respondent undercut its
 contention that the no-strike 
clause should be read to encompass the January 5 unauthorized work 
stoppage. 
 SILVER STATE DISPOSAL SERVICE 87 ployers.
14  As noted above, the judge found that the 
January 5 work stoppage was prohibited by the contrac-
tual no-strike clause.  The 
General Counsel excepted to 
this overall finding, in addition to his exceptions to the 
judge™s subsidiary finding that the employees had en-
gaged in a work stoppage.  Under these circumstances, 
we find that the applicability of the no-strike clause to 

unauthorized strikes is properly before us and our con-
sideration of this issue is neither unfair to the Respondent 
nor a denial of due process.
15   Our colleague additionally asserts that the work stop-
page may be unprotected because it concerned a mat-
terŠCrockett™s terminationŠthat was covered by the 
contracts grievance-arbitration clause, citing 
Teamsters 
Local 174 v. Lucas Flour Co
., 369 U.S. 95 (1962).  In 
Lucas Flour
, a Section 301 case, the Supreme Court held 
that a unions contractual commitment to submit disputes 
to binding grievance arbitration gives rise to an implied 
obligation on the part of the union not to call a strike 
over such disputes.  In 
Lucas Flour
, the union called a 
strike to force the employer 
to rehire a terminated em-
ployee, instead of submitting the termination grievance 
to binding arbitration under the procedure established by 
the parties collective-bargaining agreement.  Because 
ﬁ[t]he grievance over which 
the union struck was, as it 
concedes, one which it had expressly  agreed to settle by 

submission to final and binding arbitration proceedings,ﬂ 
the Court held that ﬁ[t]he strike which it called was a 
violation of that contractual obligation.ﬂ
16   The implied no-strike obligation recognized in
 Lucas 
Flour
 is inapplicable where, as here, the parties have 
agreed on an express no-str
ike clause.  Absent any ex-
pression of intent by the parties in the agreement, the 
Lucas
 Court inferred a no-strike agreement coextensive 
with the arbitration clause, so that the union could not 
strike, nor the employer lock out with respect to issues 
which they had agreed to resolve by arbitration.  How-
ever, where the parties have negotiated an explicit no-
strike clause, it is improper 
to infer a different one.  The 
issue is the intention of the parties, and where the parties 

have explicitly addressed an issue it is generally im-
                                                          
                                                           
14 Since the Respondent made this argument in its brief to the judge, 
it is obviousŠcontrary to our dissenting colleagues contentionŠthat 
the Respondent was aware that it needed
 to show more than just that a 
work stoppage had occurred in order to establish its contractual de-
fense. 
15 See Jones Dairy Farm
, 295 NLRB 113 (1989), enfd. 909 F.2d 
1021, 1028Œ1029 (7th Cir. 1990) (no denial of due process where 
Board decided case on basis of an inte
rpretation of no-strike clause not 
advanced at hearing). 16 Lucas Flour Co
., supra at 106.  In this regard, we note that, while 
the parties collective-bargaining ag
reement allows individual employ-
ees to file grievances, the agreemen
t also authorizes the Union and the 
Respondent to resolve any grievance by mutual consent and further 
provides that ﬁsuch adjudication . . . 
shall be final and binding upon the 
parties.  Thus, it does not appear 
that an individual employee could 
obtain arbitration of any dispute without the support of at least one of 
the parties.ﬂ proper to impose on the parties a contrary intent, whether 
broader or more limited.
17  Thus, the issue here is not an 
inferred no-strike obligation, but the scope of the no-

strike clause to which the 
parties agreed.  And because 
the parties have explicitly negotiated separate arbitration 
and no-strike clauses, the word
ing of each clause must be 
examined separately.  
Electrical Workers IBEW Local 
1395 v. NLRB (Indianapolis Power)
, supra at 1034.
18  In 
sum, the language of the ex
press no-strike clause ﬁis 
plainly the only proper guide for determining whether the 
employer and the union intended to forbidﬂ the unauthor-
ized January 5 work stoppage, and ﬁ[t]he arbitration 
clause of the contract is not relevant.ﬂ  
Operating Engi-
neers Local 18 (Davis-McKee, Inc.)
, 238 NLRB 652, 659 
fn. 41 (1978) (Member Penello concurring).
19   In view of the foregoing, we find that the Respondent 
has not sustained its burden of showing that the Union 
ﬁclearly and unmistakablyﬂ wa
ived the employee™s right 
to engage in concerted activities of the character of the 
events of January 5.  Accordingly, we further find that 
the employees brief and spontaneous, concerted work 
stoppage was protected by Section 7 of the Act, and we 
conclude that the Respondent™s discharge of the employ-
ees who engaged in the work stoppage violated Section 
8(a)(3) and (1) of the Act. 
ORDER The National Labor Relations Board orders that the 
Respondent, Silver State Disp
osal Service, Inc., Las Ve-
gas, Nevada, its officers, agents, successors, and assigns, 
shall 
1. Cease and desist from 
(a) Discharging employees 
because they engage in 
protected concerted and union activities in support of 
employee grievances.  
(b) Discharging employees 
because they engage in 
protected concerted and union activities as unfair labor 

practice strikers. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
 17 3 Corbin, On Contracts 
§ 64 (1960) (ﬁwhere the parties have made 
an express contract, the court should not find a different one by ‚impli-
cation™ﬂ). 18 While ﬁan arbitration agreement is usually linked with a concur-
rent no-strike obligation . . . the two i
ssues remain analytically distinct.  
Ultimately, each depends on the intent of the contracting parties.ﬂ  
Gateway Coal Co. v. Mine Workers,
 414 U.S. 368, 382 (1974); accord: 
NLRB v. Rockaway News Supply Co
., supra at 79. 
19 The Board adopted Member Penello™s 
Davis-McKee concurrence 
as ﬁa sound and straightforward guid
e to construing no-strike provi-
sions in Indianapolis Power Co.
, 273 NLRB 1715 (1985), remanded on 
other grounds sub nom
. Electrical Workers IBEW Local 1395 v. NLRB
, supra.  The now-abandoned majority position in 
Davis-McKee has been 
characterized as ﬁsomething of a sport among the corpus of the law of 
collective bargaining agreements viewed as a whole.ﬂ  
Electrical Work-
ers IBEW Local 1395
, supra at 1035. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 88 (a) Within 14 days from the date of this Order, offer 
the following employees full reinstatement to their for-
mer jobs or, if those jobs no 
longer exist, to substantially 
equivalent positions, without prejudice to their seniority 
or any other rights or privileges previously enjoyed, and 
make them whole for any loss of earnings and other 
benefits suffered as a result of the discrimination against 

them, in the manner set forth in the remedy section of the 
judges decision:  Michael Adams Caesar Adamson 
Max Allen  Willie Allen 
Romeo Andaya  Tony Andrews 
Willie Bell Jr.  Cary Besse 
Robert Bradley III Michael Broughton 
Thaddeus Brown Thomas Campbell 
Wally Carter  Howard Clemons 
Bernal Cortez  Albert Crockett 
Avant Danjou  Renoid Davis 
Roscoe Davis  Sanford Davis 
Theodus Davis  John Dickson 
Frank Dix  George Doyle 
Austin Fox  Anthony Gantt 
Anthony Gray  Virgil Green 
Gary Hall  Ronald Sanders 
Kevin Hamler  Mark Anthony Harris 
Clyde Harris  Kirby Hayes 
Darrell Herrin  Lamzo Hymea 
Spencer Hymen Marvin Jackson 
Reginald Johnson Samuel Jefferson 
Otis Leggett  Howard Lewis 
James Long  James Lucas 
Anthony Lucious Gerald Marlowe 
Randy Marshall Jamie J. McCollum 
Eric T. McMurray Charles Meunerlyn 
Samuel Moore  Earnest Phillips 
Darrick Philson Henry Plain Jr. 
Michael J. Powell Joe Louis Preston 
James O. Pullum Gerald A. Reed 
Anthony Regan Duane Ross 
Curtis Schuler  Jerry Smith 
David Utt  Joe Valdez  
Lee Washington Larry Williams 
Charlie Smith  Joe Stafford  
Howard Utt  Harold Walker  
Chris Wheeler  (b) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharges, 
and within 3 days thereaft
er, notify the employees in 
writing that this has been done and that the discharges 
will not be used against them in any way. 
(c) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(d) Within 14 days after service by the Region, post at 
its Las Vegas, Nevada facility copies of the attached no-
tice marked ﬁAppendix.ﬂ
20  Copies of the notice, on 
forms provided by the Regional Director for Region 28, 
after being signed by the Respondent™s authorized repre-

sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 

that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed any of the 
facilities involved in these pr
oceedings, the Respondent 
shall duplicate and mail, at its own expense, a copy of 

the notice to all current employees and former employees 
employed by the Respondent at any time since January 5, 
1994. 
 CHAIRMAN 
GOULD, concurring. 
I write separately to address issues left unaddressed by 
the administrative law judge, 
to state my agreement with 
his findings that the activities in question rose to the level 

of a strike, and to affirm his finding that the conduct at 
issue ﬁwas designed in part to put pressure on Respon-

dent to be more generous in its handling of the Crockett 
grievance than it might otherwise have done, if it did not 
know of the employees willingness to refrain from com-
mencing work as scheduled in solidarity with Crockett 
and his grievance.ﬂ  I would affirm his reliance on his 
two criteria, i.e., ﬁsufficient duration and coercive pur-
poseﬂ to approve his finding that ﬁthe employees action 
qualify as a strike.ﬂ   
I am of the view that an issue which the judge did not 
discuss is a prerequisite to co
nsideration of either the no-
strike or condonation matters.  In 
Emporium Capwell Co. 
v. Western Addition Community Organization
, 420 U.S. 
50 (1975), a decision alluded to by the judge in a differ-
ent context, the Court held that consistent with the prin-
ciples of both exclusivity and majority rule
1 employees, 
who sought to bargain with the employer independent of 

their certified representative 
and used picketing as a 
method to accomplish this objective, engaged in unpro-
tected activity under the Act.  While I had previously 
expressed disagreement with so
me of the conclusions at 
which the Court ultimately arrived in 
Emporium
2 it is                                                           
 20 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ  
1 J. I. Case Co. v. NLRB
, 321 U.S. 332 (1944). 
2 W. Gould, 
Black Power in the Unions: The Impact Upon Collective 
Bargaining Relationships
, 79 Yale L.J. 46 (1969).  See also A. Cox, 
The Right to Engage in Concerted Activities, 26 Ind. L.J. 319 (1951); 
 SILVER STATE DISPOSAL SERVICE 89 important to note that the majority opinion expressed 
considerable concern at the prospect of fragmentation of 
the bargaining unit, and rejected the Court of Appeals 
conclusion that the impact up
on the union and the princi-
ple of exclusivity were minima
l because the union in that 
case ﬁwas not working at cross purposes with the dissi-

dents.ﬂ
3  Even the attempt to implement the right to be 
free from discrimination under Title VII of the Civil 
Rights Act of 1964, said the Court in 
Emporium
, could 
not be ﬁpursued at the expense of the orderly collective 
bargaining process contemplated by the NLRA.ﬂ  Id.   
As the Court said in 
Emporium
, the union ﬁhas a le-
gitimate interest in presenting a united front on this as on 
other issues and in not seeing its strength dissipated and 
its statute denigrated by subgroups within the unit sepa-
rately pursuing what they see as separate interests . . . in 
the face of such fragmentation . . . the bargaining process 
that the principle of exclusiv
e representation is meant to 

lubricate could not endure unhampered.ﬂ  Id. at 70.   
For a number of years prior to 
Emporium
, I had been 
of the view that the Court of
 Appeals for the Fourth Cir-
cuit was correct in its interpretation of our Act in 
NLRB v. Draper Corp.
4 when it adopted the view that unauthor-
ized stoppages undertaken on
ce an exclusive bargaining 
representative has been selected
 by a majority of the em-
ployees inherently derogates the union and the exclusive 
bargaining representative con
cept since the employer is 
obliged to bargain with the union and not individual em-
ployees.  See W. Gould, 
The Status of Unauthorized and 
ﬁWildcatﬂ Strikes under the National Labor Relations 
Act, 52 Cornell L.Q. 672 (1967) (
Wildcat Strikes
).  I am 
of the view that the errors in the Board thinking and its 
failure to take into account accurately the implications of 
Draper
 flow from decisions like the Boards in 
Sunbeam 
Lighting Co.
5 and the Fifth Circuits opinion in 
NLRB v. 
R.C. Can Co.
6 These decisions proceed on 
the assumption that, if 
there is an identity or similarity of objectives between the 
union and individual employees, an unauthorized stop-
page is protected under the Act because the majority rep-
                                                                                            
                                                           
N. Cantor, 
Dissident Worker Action, After The Emporium
, 29 Rutgers 
L. Rev. 35 (1976); and C. Craver
, Minority Action versus Union Exclu-
sivity: The Need to Harmonize NLRA and Title VII Policies, 26 Hast-
ings L.J. 1 (1975). 
3 Emporium Capwell
, supra at 69. 
4 145 F.2d 199 (4th Cir. 1944).  While the Fourth Circuit did not ap-
pear to rely on the fact that only 
a minority, i.e., 25 percent of the unit 
employees participated in the wal
kout, it nonetheless alluded to this 
factor.  I would not consider the amount of employee support in resolv-
ing the protected status issue.  W. Gould, 
Wildcat Strikes
, supra at 698Œ
700.  Cf. 
Simmons Inc. v. NLRB, 315 F.2d 143, 147 (1st Cir. 1963); 
Western Contracting Corp. v. NLRB
, 322 F.2d 893 (10th Cir. 1963); 
and Harnischfeger Corp. v. NLRB
, 207 F.2d 576 (7th Cir. 1953). 
5 136 NLRB 1248 (1962), enf. denied 318 F.2d 661 (7th Cir. 1963).  
Accordingly, to the extent th
at the Boards decisions in 
Sunbeam
 and R.C. Can and subsequent decisions that rely on the same theory are 
inconsistent with this opinion, I would overrule them. 
6 328 F.2d 974 (5th Cir. 1964). 
resentative and exclusive barg
aining concepts cannot be 
usurped or derogated under such circumstances.  This 
approach, which seems to constitute the overriding theme 
in determining whether the conduct is protected or un-
protected under our statute, is both naive and misguided.   
 Because the Board and courts 
have examined this issue 
so as to determine whether 
the striking workers and the 
union have similar goals, if there is dissatisfaction with 
the bargaining process, sometimes this has been rational-
ized as frustration with the employer rather than the un-
ion.
7  This, of course, is not consistent with the real 
world and, in any event, hi
ghly unsatisfactory because 
the actual object of employee 
grievance, i.e., union or 
employer, may be a difficult inquiry to answer inasmuch 
as the workers may be dissatisfied with both parties in 
some or most instances.  Moreover, the major deficiency 
of this approach and the 
R..C. Can
 doctrine itself is its 
focus upon the 
substantive
 goals being determined by the 
union and the striking employees to see whether those 
goals are identical.   
Again, if they are identical, the action will be pro-
tected.  Representative of this
 approach is Judge Posner™s 
comment in 
East Chicago Rehabilitation Center v. 
NLRB,8 when he said: 
 By demonstrating to the union the passions that had 
been aroused by the new lunch rule, the strike led the 
union to demand that the employer rescind the rule, and 
in effect he did . . . and there is no evidence that in de-
manding rescission the union was merely yielding to 
pressure from a vocal minority and giving up alterna-
tive demands more important to the bargaining unit as a 
whole.  [Id. at 401.]
  But the fact of the matter is that, generally speaking, un-

ion and employee goals, at least as they are known to the 
public, both before and during negotiations and indeed 

right through the 11th hour, are going to be nearly identi-
cal if not synonymous.  Both the employees and the un-
ion generally want to improve the living standards and 
protect the job security of the employees.  This is as it 
should be.
9   Even when dissatisfaction and disagreements actually 
emerge, generally that can be only observed by a tribunal 

like ours or a reviewing court when the bargaining proc-
ess is at or near completion an
d, even at that stage, only 
with great difficulty.  The same holds true of the attempts 
by the Board and the courts to determine whether the 
employee initiative is a demand for separate bargaining 
or not.  Compare, for instance, 
NLRB v. Bridgeport Am-
bulance Service
, 966 F.2d 725 (2d Cir. 1992), with 
NLRB v. Owners Maintenance Corp
., 581 F.2d 444 (2d 
 7 W. Gould, 
Wildcat Strikes
, supra at 684Œ685. 
8 710 F.2d 397 (7th Cir. 1983) (enfd). 
9 Novotel New York
, 322 NLRB No. 121 (1996) (not reported in 
Board volumes). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 90 Cir. 1978).  See 
also, for instance, East Chicago Reha-
bilitation Center v. NLRB
, supra; 
NLRB v. A. Lasaponara 
& Sons, Inc.
, 541 F.2d 992 (2d Cir. 1976).
10   
I am of the view that the Board should discard the the-
sis that disagreement or agreement about the substantive 
goals of the strike is relevant to the protected status of 
the workers conduct.  The key consideration in determin-
ing whether the worker™s conduct undermines or dero-
gates the exclusive bargaining representative concept is 
whether there is some consistency or accord between the 
union and the strikers on the question of strategy and 
timing.  It may be that a lim
ited no-strike clause such as 
that contained in the instan
t case which allows the em-
ployees and not the union to call the stoppage is of some 
relevance and supportive of pr
otected status in that it 
may reflect prior union endorsement or authorization of 
spontaneous stoppages
11Šthough my sense is that more 
evidence is required. 
Some evidence of union support, endorsement, or au-
thorization of the strikers™ strategy is appropriate though 
neither the National Labor Relations Act or the Labor 

Management Reporting and Disclosure Act of 1959 
mandate a strike vote or any internal union vote on 
strikes or ratification.
12  The employer, which may be 
subjected to competing pressures from different employ-
ees, ought to have some form of notification if the walk-
out is to be regarded by the Board as protected.  Thus, 
union support should be manifested through notification 
of the employer through collective bargaining or some 
other forum.   
Second, a vote to strike prior to the strike itself con-
ducted through internal union procedures would be rele-

vant to the question of endorsement.  For here the proce-
dure would endorse or be relevant to the timing of the 
strike.13  I have expressed some concern about the impact 
of employer inquiries about internal union procedures.
14  But the vote or expression of support through some un-
                                                          
                                                           
10 If, of course, the separate bargaining issue is really a finding of 
fact but the Supreme Court treated it as a conclusion of law in 
Empo-
rium, supra at 60Œ61. 
11 Cf. 
Complete Auto Transit v. Reis, 451 U.S. 401 (1981).  
12 In my view, the statute should be altered so that strike votes are 
mandated.  See W. Gould, 
Agenda for Reform: The Future of Employ-
ment Relationships and the Law
 (MIT Press 1993) at 198Œ202.  But this 
opinion is not predicated upon such 
an amendment or the need for its 
enactment. 
13 In 
Draper, supra, while the Fourth Circuit viewed the strike as un-
protected, in fact the striking department had 
voted to strike.  
14 W. Gould, 
Wildcat Strikes
, supra at 689.  In the context of the duty 
to bargain, the Board has consistently held that a union™s internal pro-
cedures and requirements for ratifica
tion are not the proper concern of 
the employer. Thus, an employer may not lawfully refuse to sign a 
contract on the basis that (1) the un
ion™s ratification procedures were 
not in accordance with the requirement
s of its bylaws and constitution, 
Newtown Corp
., 280 NLRB 350, 351 (1986), enfd. 819 F.2d 677 (6th 
Cir. 1987); (2) the ratification vote wa
s tainted by procedural defects, 
Martin J. Barry Co
., 241 NLRB 1011 (1979); or (3) the union coerced 
its members into voting for ratification, 
Utility Tree Service
, 218 NLRB 
784 (1975), enfd. mem. 539 F.2d 718 (9th Cir. 1976). 
ion mechanismŠa vote or support which was transmit-
ted to the employerŠwould be indicative of consensus 
on the critical issue of timing and strategy and should 
therefore weigh in favo
r of protected status. 
Again, it is consensus about strategy that the Board 
should look to, not identity of substantive goals as it has 

in the past.  I have written previously about the impor-

tance of timing and the use 
of economic weaponry as has 
the Supreme Court in the context of its discussion of the 
right to lock out.
15  If, for instance, a union wants to de-
lay use of the strike weapon to
 a time that it deems to be 
more propitious, it is hard to imagine something that is 
more inconsistent with the exclusivity concept than a 
strike at another time.  Ye
t, under the Board™s present 
approach, so long as identity of substantive goals is 
found to exist, the activity is protected.  This approach 
creates havoc with union policy, good industrial rela-
tions, and the sound administration of our Act which is 
designed to produce industri
al peace and to promote the 
concepts of exclusivity and majority rule.
16  And it pro-
motes the balkanization with which 
Emporium
 is at war. 
I agree with the Administ
rative Law Judge that the 
strike here has been condoned
 and that therefore the em-
ployee conduct in question is 
protected.  Thus, a remand 
to determine the facts relevant to the issues discussed in 
this opinion is unnecessary.  Accordingly, I am of the 
view that the complaint should be sustained and I concur 
with my colleagues to support this result. 
 MEMBER 
HURTGEN, dissenting. My colleagues do not quarrel with the judge™s conclu-
sion that the employees™ conduct was a ﬁwork stoppage 

within the meaning of the relevant contractual clause.  
However, they have taken the position that the clause 
covered only conduct in which the Union is involved, 
and that it therefore did not cover the conduct of the em-
ployees involved here.   
My difficulty with the position of my colleagues is that 
the aforementioned issue of contract coverage was not 
the litigated issue.  Rather, the General Counsel™s posi-
tion was that the conduct of the employees did not 
amount to a ﬁwork stoppage.ﬂ  As a consequence, the 
Respondent was not called upon to present evidence or 
argument on the separate issue of whether the parties 

intended for their clause to cover allegedly ﬁnonunionﬂ 
 15 W. Gould 
Wildcat Strikes
, supra at 687.  See also my concurring 
opinion in 
Telescope Casual Furniture
, 326 NLRB No. 60 (1998); 
which relies on American Ship Building Co. v. NLRB
, 380 U.S. 300 
(1965); and 
NLRB v. Brown Food Store
, 380 U.S. 278 (1965). 
16 The Board must repress its exce
ssively protective approach to un-
authorized stoppages, an approach which both encourages involve-
ment in the unions internal affair
s and, at the same time, makes un-
ion statesmanship more unlikely.  A shift in Board decisions, which 
alters the latter consideration, may produce a difficult period of get-
ting tough with unreasonable dissident elements.  Whatever the re-
sult, a vehicle in support of membership revolts as well as union li-
ability for the same conduct is not to be found in the Labor Man-
agement Relations Act.  (W. Gould, 
Wildcat Strikes
, supra at 704.) 
 SILVER STATE DISPOSAL SERVICE 91 mass employee action.  Nor have the parties briefed to 
the Board the issue of whether the relevant clause has a 
ﬁplain meaning,ﬂ and whethe
r extrinsic evidence should 
be considered.  In these ci
rcumstances, I would not re-
solve these questions against the Respondent without 
giving it a full opportunity to be heard.  I believe that 
considerations of fairness and due process preclude the 

result reached by my colleagues. 
The majority argues that it was the Respondent™s obli-
gation to raise the aforementioned issue at trial.  In this 
regard, my colleagues contend that the coverage of a no-
strike clause is an affirmative defense.  That may be true 
as a general proposition, but it ignores the manner in 
which the issues in this case were presented.  At trial, the 
General Counsel himself adverted to the contract.  He 

argued that the contract did 
not cover the conduct at issue 
here because the conduct was not a strike.  The Respon-
dent took the contrary position, and the issue was joined.  
The Respondent was not placed on notice as to the sepa-
rate issue of whether the clause covered nonunion 
strikes.  And that turns out to be the issue on which my 
colleagues have decided this case.
1   Similarly, the judge found 
that the employees conduct 
was a strike, and was thus proscribed by the no-strike 

clause.  The General Counsel™s exceptions contend that 
the conduct was not a strike and thus the no-strike clause 
was inapplicable.  However, the General Counsel™s ex-

ceptions did not contend that
 the no-strike clause was 
rendered inapplicable by reason of the ﬁnonunionﬂ char-

acter of the strike.  But, agai
n, that is the basis on which 
my colleagues have decided this case. 
My colleagues also argue that the Respondent did liti-
gate the issue of whether th
e clause covers ﬁnonunionﬂ 
strikes.  In this regard, they rely on the fact that the Re-

spondent made an argument in its posthearing brief (to 
the judge) concerning the no
-strike clause.  However, 
this is no substitute for litigation at the hearing.  That is 
the place at which General Counsel should state his posi-

tion, so that the Respondent will have an opportunity to 
present evidence in rebuttal.  Similarly, if the General 
Counsel wishes to place an i
ssue before the Board, the 
exceptions are the vehicle for doing so.
2   Further, even if the matter were properly litigated, and 
even if the ﬁwork stoppage cl
ause were found to pertain 
                                                          
                                                           
1 My colleagues note that Respondent asserted at trial that if it pre-
vailed on the contractual issue, it woul
d prevail in the case.  The clear 
reference was to the contractual issue of whether the employees con-
duct was a ﬁwork stoppage.ﬂ  Little did Respondent realize that it could 
prevail on that issue and yet lose 
the case on a different contractual 
issue, viz., the one now raised and resolved by my colleagues. 
2 My colleagues rely on 
Jones Dairy Farm
, 295 NLRB 113 (1989), 
enfd. 909 F.2d 1021, 1028Œ1029 (7th Cir. 1990).  The case is clearly 
distinguishable.  In that case, respondent itself raised the contractual 
language, and then complained that the ALJ and Board had misinter-

preted that very language.  By contra
st, in the instant case, the General 
Counsel adverted to certain language 
in the contractual clause, and the 
Board now relies on other language in that clause to find a violation. 
only to union work stoppages, that would not end the 
matter.  In this regard, I note that the contract also con-
tained a grievance-arbitratio
n clause which covered the 
dispute that led to the work stoppage.  Indeed, a griev-
ance concerning the matter was being processed at the 
time of the work stoppage, and it was the purpose of the 
work stoppage to influence treatment of that grievance.  

In these circumstances, there is at least an issue as to 
whether the grievance-arbitration provision of the con-
tract required employees to await the outcome of griev-
ance-arbitration, rather than engage in a work stoppage.
3   My colleagues seek to distinguish 
Lucas Flour
 on the 
ground that the contract there did not contain an explicit 
no-strike clause.  In their view, where the contract does 
contain such a clause, that cl
ause is to be the only one 
that governs.  I disagree.  
Lucas Flour
 held that a no-
strike obligation could be inferred from an arbitration 
clause, even in the absence of an express no-strike 

clause.  But the obverse does not necessarily follow.  
That is, it does not necessarily follow that a no-strike 
obligation can never be inferred from an arbitration 
clause if there is an express no-strike clause.  It may well 
be, for example, that the par
ties wish to have one rule 
with respect to disputes in general, and another rule for 
disputes that are subject to the grievance-arbitration pro-
cedures.  And, they may wish to be more restrictive with 
respect to strikes in the latter category.  At bottom, as my 
colleagues concede, the issue is one of ferreting out the 
intention of the parties.  And that is precisely my point.  
If the parties had focused their litigation on this issue, 
they could have elucidated the matter of intent.  Instead, 
without such litigation, my colleagues have summarily 
resolved the issue. 
Finally, my colleagues note that the Respondent takes 
the position that the terminations arising as a result of the 

strike are not arbitrable.  Contrary to my colleagues, this 
is not inconsistent with the proposition that the discharge 
leading to the strike is arbitrable. 
On a separate point, the judge found that the evidence 
established that the Respondent condoned the conduct of 
the employees.  I disagree.  In order to establish condo-

nation, there must be ﬁclear and convincing evidence that 
the employer has agreed to forgive the misconduct, ‚to 
wipe the slate clean™ and to resume or continue the em-
ployment relationship as though no misconduct had oc-
curred.ﬂ4  The evidence here falls 
far short of that stan-
dard.  Two low level supervisors told the employees to 
either come back to work or
 leave the property. There is 
no evidence that they expressed a willingness to forgive 

the conduct and to ﬁwipe the slate clean.ﬂ 
  3 See Lucas Flour v. Teamsters Local 174,
 369 U.S. 95 (1962); 
Sub-urban Transit v. NLRB
, 536 F.2d 1018. 
4 White Oak Coal
, 295 NLRB 567, 570 (1989). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 92     Rather, the supervisors were simply trying to persuade 
the employees to return to wo
rk.  There is no suggestion 
that they were communicati
ng a corporate decision to 
wipe the slate clean. 
In addition, the evidence af
firmatively indicates that 
Respondent did not intend to wi
pe the slate clean.  In this 
regard, I note that when the employees sought to return, 

they were met with the Respondent™s definitive re-
sponseŠthey were turned away.  Finally, the Respon-
dent™s position became even cl
earer when, later that day, 
it terminated the strikers. 
In sum, the supervisors™ mere invitation to return to 
work, unaccompanied by an indication of forgiveness, is 
far outweighed by the definitive and immediate actions 
by the Respondent.  The judge apparently believed that 
an effort to persuade employees to return to work is nec-
essarily an act of forgivenes
s.  Such a principle would 
foreclose a company from taki
ng the sensible step of 
seeking to achieve a return to work, and later (at a more 
dispassionate moment) reachi
ng decisions about whom 
(if anyone) to discipline.  Th
e view of the judge is con-
trary to reasonable industrial 
practice.  It would require 
an employer to finally decide
 all disciplinary issues in 
the heat of the moment, in a parking lot, while the strike 
is ongoing.  I do not en
dorse such a requirement. 
Accordingly, I would not find condonation. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT discharge or otherwise discriminate 
against any of you for engaging in a work stoppage that 
is prohibited by the collective-
bargaining agreement after 
we have condoned such conduct. 
WE WILL NOT discharge or otherwise discriminate 
against any of you for engaging in an unfair labor prac-
tice strike in protest of our unfair labor practices. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL , within 14 days from the date of the Board™s 
Order, offer the following em
ployees immediate and full 
reinstatement to their former 
jobs or, if those jobs no 
longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or any other rights or 
privileges previously enjoyed and 
WE WILL  make them 
whole for any loss or earnings and other benefits result-
ing from their discharge, less any net interim earnings, 
plus interest: 
 Michael Adams Caesar Adamson 
Max Allen  Willie Allen 
Romeo Andaya  Tony Andrews 
Willie Bell Jr.  Cary Besse 
Robert Bradley III Michael Broughton 
Thaddeus Brown Thomas Campbell 
Wally Carter  Howard Clemons 
Bernal Cortez  Albert Crockett 
Avant Danjou  Renoid Davis 
Roscoe Davis  Sanford Davis 
Theodus Davis  John Dickson 
Frank Dix  George Doyle 
Austin Fox  Anthony Gantt 
Anthony Gray  Virgil Green 
Gary Hall  Ronald Sanders 
Kevin Hamler  Mark Anthony Harris 
Clyde Harris  Kirby Hayes 
Darrell Herrin  Lamzo Hymea 
Spencer Hymen Marvin Jackson 
Reginald Johnson Samuel Jefferson 
Otis Leggett  Howard Lewis 
James Long  James Lucas 
Anthony Lucious Gerald Marlowe 
Randy Marshall Jamie J. McCollum 
Eric T. McMurray Charles Meunerlyn 
Samuel Moore  Earnest Phillips 
Darrick Philson Henry Plain Jr. 
Michael J. Powell Joe Louis Preston 
James O. Pullum Gerald A. Reed 
Anthony Regan Duane Ross 
Curtis Schuler  Jerry Smith 
David Utt  Joe Valdez  
Lee Washington Larry Williams 
Charlie Smith  Joe Stafford  
Howard Utt  Harold Walker  
Chris Wheeler  WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to these dis-
charges and 
WE WILL
 notify each employee that this has 
been done and that we will not use the discharge against 
them in any way. 
 SILVER STATE DISPOSAL 
SERVICE
, INC.  Richard C. Auslander, Esq., 
for the General Counsel.
 Norman H. Kirshman, Esq. (Kirshman & Harris), 
of Las Ve-gas, Nevada, for the Respondent. 
 SILVER STATE DISPOSAL SERVICE 93 DECISION STATEMENT OF THE 
CASE CLIFFORD H. A
NDERSON, Administrative Law Judge.  I heard 
this matter in trial in Las 
Vegas, Nevada, from March 14 
through 29, 1995.  The matter arose as follows.  Howard 
Clemons, an individual, filed a 
charge with Region 28 of the 
National Labor Relations Board (the Board) docketed as Case 
28ŒCAŒ12361 on January 11, 1994, 
against Silver State Dis-posal Service, Inc. (the Respon
dent). Caesar D. Adamson, an 
individual, filed a charge 
docketed as Case 28ŒCAŒ12365 on 
January 13, 1994, against the Respondent. Bernard Peter Wil-
liams, an individual, filed a charge docketed as Case 28ŒCAŒ
12365Œ2 on the same day against the Respondent.  Albert 
Crockett, an individual, filed 
a charge docketed as Case 28Œ
CAŒ12595 on June 21, 1994, against the Respondent. 
On July 1, 1994, following an investigation the Regional Di-
rector for Region 28 of the Board (the Regional Director) is-

sued an order consolidating cases, consolidated complaint and 
notice of hearing respecting the former three cases.  The Re-
spondent filed an answer to the consolidated complaint dated 
July 26, 1994.  On August 5, 1994, the Regional Director is-
sued a complaint and notice of hearing in Case 28ŒCAŒ12595. 
On August 10, 1994, the Regional Director issued an order 
consolidating cases consolidating all the above-captioned cases. 
The Respondent filed an answer to the complaint in Case 28Œ

CAŒ12595 dated August 15, 1994. Th
e pleadings were further 
amended at the hearing. 
The amended complaints allege and the amended answers 
admit that the Respondent terminated 68 of its employees on 
January 5, 1994.  The complaints further allege and the answers 
admit that the Respondent terminated Bernard Williams, on 
January 6, 1994, and Albert Cr
ockett on January 14, 1994.  The 
complaints further allege that
 the Respondent terminated the 
employees because of the empl
oyees™ protected concerted ac-
tivity and in so doing violated Section 8(a)(3) and (1) of the 

National Labor Relations Act (t
he Act).  The Respondent de-
nies that the employees were engaged in protected activities on 
January 5, 1994, and rather contends that the employees, other 
than Williams and Crockett, were terminated because they 
struck in contravention of a no-strike clause in a current collec-
tive-bargaining agreement and because they were engaged in an 
unprotected attempt to deal directly with their employer in con-
travention of the exclusive bargai
ning status of their recognized 
agent for collective bargaining.  The Respondent further con-
tends Williams and Crockett were discharged for violation of 
company rules and not for improper or illegal reasons.  The 
Respondent also contends that 
the allegations respecting Wil-
liams should be deferred to an ar
bitration decision rendered in a 
grievance brought by the Uni
on respecting his discharge. 
On the entire record,
1 including my observation of the wit-
nesses and their demeanor, a physical inspection of the Re-
                                                          
                                                                                             
1  The Respondent™s unopposed motion to correct transcript of April 
26, 1995, is granted as to all matters not discussed hereinafter. The 
Respondents motion to delete the reco
rd assertion of an administration 
of oaths to Crockett at pp. 709 and 1298 of the transcript: ﬁafter first 
having been duly sworn is granted as to the entry on p. 709 and denied 
as to p. 1298.  The record at p. 709 of the transcript is further corrected 
to substitute the following for the dele
ted assertions noted above: ﬁafter 
first having been asked to raise his right hand and swear that the testi-
mony he was about to give was the 
truth, the whole truth and nothing 
spondent™s premises, and helpful briefs from the General Coun-
sel and the Respondent,
2 I make the following 
FINDINGS OF FACT
 I. JURISDICTION
3 The Respondent is, and has been at all times material, a State 
of Nevada corporation which main
tains an office and places of 
business in Las Vegas, Nevada, wh
ere it is engaged in the busi-
ness of waste disposal.  The Respondent annually enjoys gross 
revenues in excess of $500,000 a
nd purchases and receives in 
interstate commerce at its La
s Vegas, Nevada facility goods 
and materials valued in exce
ss of $50,000 directly from points 
outside the State. 
The complaint alleges, the answer admits, and I find that the 
Respondent is and has been at al
l times material an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act. 
II. LABOR ORGANIZATION The Teamsters, Chauffeurs, Warehousemen and Helpers, Local 631, affiliated with the 
International Brotherhood of 
Teamsters, AFLŒCIO (the Union) 
is a labor organization within 
the meaning of Section 2(5) of the Act. 
III. THE ALLEGED UNFAIR LABOR PRACTICES
 A. Background The Respondent at all relevant 
times has maintained offices and places of business in Clark County, Nevada, including its 
North Las Vegas Transfer Station (the facility), the location of 
the events in controversy, and its corporate offices located in 
Las Vegas.  The Respondent is in the business of collecting, 
processing, and disposing of waste in Clark County, Nevada. 
The Respondent has in essence b
een a family business.  Al-
fred Isola, the Respondent™s founder and principal, was corpo-
rate president and the director until his death on January 2, 
1994.  Joseph Anstett is a princi
pal, corporate director and, 
prior to Alfred Isola™s death, executive vice president succeed-
ing to corporate president thereafte
r.  Other principals and vice 
presidents at relevant times were
 Al Lippetti, Tom Isola, son of 
Alfred Isola, and Richard (Ritchie or Ritch) Isola, nephew of 
Alfred Isola.  All of these officials worked at the Respondent™s 
corporate offices in Las Vegas,
 Nevada, except Richard Isola 
and Al Lippetti.  These latter individuals worked at the facility 
with Lippetti in charge of ma
intenance of equipment and Alfred 
Isola in charge of operations 
with final authority respecting 
facility personnel and la
bor relations matters. 
At all times material, the Res
pondent has recognized and en-
tered into a series of collective-bargaining agreements with the 
Union covering a bargaining unit 
of its employees, which in 
early 1994 numbered approximately 760.  The great bulk of the 
unit was comprised of the Respondent™s garbage truckdrivers 
 but the truth so help, him God.  See further discussion of this matter, 
infra at sec. C,1,a,(1).
 2 The Respondent™s May 4, 1995 errata
 to its brief was also received 
and considered. 
3 Where not otherwise noted, the findings here are based on the ad-
mitted portions of the amended complaints, the stipulations, or admis-
sions of counsel and uncontested, cr
edible testimonial or documentary 
evidence.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 94 and pitchers,4 all of whom are assigned to the facility.  The 
relevant collective-bargaining 
agreement between the Respon-dent and the Union was in effect from June 1993 to June 1994 
and contained, as article 12, no 
strike-no lockout, the following 
language: 
 [T]he Union shall neither call, encourage nor condone any 
work stoppage, work slowdown, or picketing of the Employ-
ers several premises on its trucks; and the Employer will not 
lockout the employees covered by this agreement. 
 The Union™s secretary-treasurer at all relevant times has been 
Bob McClone. The union president is Earl Saulter, who also 
serves as a business agent. Saulter, who prior to his service as a 
union official was an employee
 of the Respondent and a mem-ber of the bargaining unit at issue here, was the main union official involved in dealing w
ith the Respondent and its unit 
employees until February 1994 at which time he was replaced 
by David Deitrich, a union busin
ess agent and the Union™ rep-
resentative in the instant matter. 
The Respondent™s facility garbage truckdrivers and pitchers 
(the employees) report to work, 
are assigned trucks and routes, 
depart from and return to the facility.  At relevant times there 
were two shifts: the a.m. shift extending from 3 to 11 a.m. and 
the p.m. shift extending from 1 to
 9 p.m.  Employees were ex-
pected to report to work 15 minutes before their shift com-
menced and those employees who failed to timely enter the 
building were not allowed to work that day and certain aspects 
of a progressive discipline system were invoked. 
B. Events 
1. The activities of the committee 
Beginning in the summer of 1993 certain of the Respon-
dent™s bargaining unit employee
s had occasion to meet at a 
local park on Sundays. Over time the number of employees 
meeting in this fashion grew a
nd the feelings and opinions of 
the employees respecting their 
working conditions and their union representation were increasingly discussed.  In time a 

committee of some half dozen employees was formed with 
Charging Party Crockett as its president.  Ultimately committee 
members were formally elected by the employees attending a 
meeting. Attendance at the meetings grew over time from perhaps 15 
employees to 100 or more and the location was moved from the 
public park to the union hall.
5  A wide range of employee con-
cerns were discussed. Grievances and concerns respecting the 
Respondent™s conduct toward empl
oyees were aired.  Unhappi-
ness with the Union™s representation of unit employees was 
discussed.  Ideas for improvement
 of the current contract and 
proposals for the then upcoming ne
gotiations for a new contract 
were solicited and recorded. 
Earl Saulter, the Union™s president and business agent who 
was during this period the union official primarily involved 
with the bargaining unit, was aware of the meetingsŠindeed it 
was he who regularly furnished 
the employees with the key to 
the union hallŠand was at least on some occasions invited to 
attend, but did not. 
                                                          
                                                           
4 A pitcher works in association w
ith a garbage truckdriver and as-
sists in loading materials onto the truck. 
5 The meetings at the hall were not
 official union meetings, but took 
place with the knowledge and permission of the Union. 
By late fall 1993, the expr
essions of employee unhappiness 
with current circumstances coalesced in the idea of picketing in 
order to demonstrate employee 
dissatisfaction with the status 
quo.  This action was discussed 
in the early and middle  De-
cember 1993 meetings and the committee determined to picket 
the Respondent at its corporat
e offices in Las Vegas on De-
cember 23, 1993.  The Union was made aware of the general 
plans of the committee and McClone, the Union™s secretary-
treasurer, attended the Sunday un
ion hall meeting preceding the 
planned picketing at the invitation of the committee. 
At the meeting preceding December 23, 1993, likely on Sun-
day, December 19, 1993, the gath
ered employees expressed to 
McClone their unhappiness with 
perceived inadequacies of 
Saulter™s efforts on their behalf as well as their unhappiness and 
sense of grievance resulting fro
m the Respondent™s treatment of 
them.  The planned informationa
l picketing of the Respondent™s 
corporate offices in Las Vegas by off-duty employees on De-
cember 23, 1993, was also announced.  McClone told the gath-
ering that he thought Union Pr
esident Saulter was doing a satis-
factory job in representing employees.  He also told the group 
that the Union could not support 
their picketing.  The group™s 
decision to picket on December 23, 1993, was not changed. 
The Union sent a letter to the Respondent dated Monday, 
December 20, 1993, over Secretary-Treasurer McClone™s sig-
nature on union letterhead stating: 
 Please be advised Teamsters #631 
is in no way affiliated with 
the demonstration scheduled for Thursday, December 23, 

1993.  We do not support or condone these actions.  Should 
you have any questions  please advise. 
 Soon after its receipt, the union
 letter was read aloud by the 
Respondent™s officials to ba
rgaining unit employees.  
2. The Respondent™s meeting with committee members and the 
December 23, 1994 picketing  
On learning of the intended picketing, the Respondent™s vice 
president, Richard Isola, the corporate official in charge of the 
transfer station as well as the bargaining unit employees associ-
ated therewith, initiated a meeting with members of the com-
mittee which was held on the morning of December 22, 1993.  
The meeting was attended by six to eight committee members,
6 Ritchie Isola, and management
 colleagues and extended over 
perhaps 2 hours. 
Various committee members expressed complaints concern-
ing their perceptions that the 
Respondent™s supervisory staff 
was arrogant and arbitrary resp
ecting unit employees, that pro-
motional opportunities for the primarily black bargaining unit 
into the primarily white managerial hierarchy were not suffi-
cient, and that the Union and its agents were insufficiently vig-
orous in championing the empl
oyees cause to management. 
Richard Isola listened to the committee™s complaints and es-
sentially expressed the view that the employees™ problems were 
largely with the Union.  He advised the employees to, in effect, 
use the strength of their numbers to influence the Union to their 
point of view emphasizing the substantial size of the bargaining 
unit as a proportion of the Union™s membership. 
The intended picketing was discussed with committee mem-
bers expressing the view that it
 was necessary to get the Un-
ion™s and the public™s attention 
to better address their griev-
ances.  Isola warned the committee members that they should 
 6 Committee President and Charging Party Albert Crockett was un-
able to attend.  SILVER STATE DISPOSAL SERVICE 95 avoid getting ﬁcaught in a cross fire,ﬂ that their jobs provided 
good pay and benefits and should 
not be risked lightly. Soon 
thereafter the meeting ended.  The committee members con-
cluded that the meeting had insu
fficiently addressed their prob-
lems and that the picketing 
should go forward as planned. 
On December 23, 1994, approximately 40 off-duty unit em-
ployees, including the committee members, picketed the Re-
spondent™s corporate offices for 
several hours with signs bear-
ing the legends, inter alia:  ﬁNo 
Code of Ethics,ﬂ ﬁUnfair Labor Practices,ﬂ ﬁNo Union Support,ﬂ and ﬁWe Are Human Beings 
Not Animals.ﬂ 
3. The initial termination of Ch
arging Party Albert Crockett and 
events to January 5, 1995 
Albert Crockett worked as a driver on Friday, December 31, 
1993, with Duane Guerth7 as his pitcher.  Sometime that day 
Guerth salvaged a radio which he placed inside the garbage 

truck.  The men ended their shif
t that day without incident.  
That evening the radio was found in the truck by a member of 
management.  The following da
y, Saturday, January 1, 1994, 
Guerth was terminated for salvaging
8 and Crockett was termi-
nated for being aware of and failing to file a report concerning 
Guerth™s salvaging. 
The following day, Sunday, January 2, 1994, Crockett and 
Guerth went to the union hall with Union Steward Ron Gibson.  
They met with Union Agent Saulter, reported the circumstances 
surrounding their discharges, and expressed a desire to file a 
grievance.  Saulter instructed the two to meet with him at the 
facility the following day.  The 
next day, Monday, January 3, 
1994, the four met with the Respondent™s operations manager, 
Paul LaBruzzo, who refused to 
reinstate the two men asserting 
that the Respondent was sticking to the discharges.  After the 

meeting ended, Saulter told the two that he would get back to 
them respecting the matter.  Saulter continued to press the 
grievance with the Respondent with no success.  He met with 
Guerth and Crockett again on Tuesday, January 4 and told them 
he had spoken to Rich Isola, but that he had declined to rein-
state the two men.  Saulter told the two however that another 
meeting was to be set up with th
e Respondent on the grievance. 
Parallel to the events discussed above, at the turn of the year 
Corporate President and Principal Alfred Isola was taken unex-
pectedly ill and died on Januar
y 2, 1995. His funeral was held 
on January 5, 1995, in Las Vegas.
  Ritchie Isola who was out of 
town for the holidays, returned, and with his family members 
dealt with the unhappy circumstan
ces presented by the death of 
Alfred Isola.  During the course 
of these events, he apparently 
had tangential dealings with the Crockett grievance after the 
discharged had been consummate
d, but was essentially dedi-
cated to family and transitional matters. 
                                                          
                                                           
7 Guerth™s name was spelled variously both in the transcript and in 
the briefs. 8 The Respondent maintained and enforced a longstanding rule 
against retention or salvaging of ite
ms by drivers or pitchers. Neither 
the rule nor its application is under challenge by the General Counsel. 
4. Wednesday, January 5, 1995
9 a. The events in and around the entry door 
The funeral and related gather
ings honoring deceased Presi-
dent Alfred Isola on Wednesday, January 5, 1994, were at-
tended by the Respondent™s hi
gher management.  The Com-
pany continued its operations
, however, and unit employees 
and line supervision prepared for work as normal.  Coinciden-
tally, that Wednesday was the regular payday for unit employ-
ees. 
As usual, the p.m. shift wa
s scheduled to commence at 1 
p.m.  The longstanding practice wa
s to require the employees to 
be physically inside the building by the sounding of a warning 

buzzer at 12:45 p.m. Unit employees who were late were at risk 
of physical exclusion because the single entrance door into the 
unit employee staging area was regularly locked at 12:45 p.m.  
Employees who were excluded from the facility in these cir-
cumstances suffered both the loss of the day™s work and wages 
as well as the accrual of a no-
show discipline with eventual 
consequences under the progressive discipline system.  Again 
consistent with regular practic
e and human variation, some employees arrived on site quite early, others somewhat early 

and others close to the last possible time sufficient to timely 
enter the building.  Some employees entered the building im-
mediately on arrival and awaited the commencement of the 
shift there, others tended to remain outside talking with fellow 
employees until the entrance deadline approached.  Until the 
events in question discussed below and apart from the unhappy 
circumstances respecting Alfred 
Isola, January 5 was appar-
ently a typical day at the facility from the perspective of unit 
employees. 
Consistent with the instructions he received from the Re-
spondent™s agent, Haywood Carter, 
at the time of his discharge, 
Albert Crockett arrived at the 
facility on Wednesday January 5 
sometime soon after 12:15 p.m. to drop off his company over-
alls and to pick up his final paycheck. Crockett did not enter the 
facility, but rather stayed outside the facility talking to employ-
ees and, after a few minutes, approached to within the general 
area of the unit employee doorway entrance and talked with 
other employees in the area.
10  The conversation dealt with 
 9 The disputed events of January 5, 1994, occurring in and around 
the facility entrance door from on or soon after noon and subsequently 
involved a significant number of people.  The specifics of the crowds 
conduct as well as what was said a
nd done by various individuals in 
that context, both by employees a
nd the Respondents agents, was testi-
fied to by numerous witnesses called by both the General Counsel and 

the Respondent. As to general even
ts and timing, while testimony dif-
fered, I find that all the witnesses 
were attempting to honestly relate 
what they did, saw and heard and th
e times various events occurred.  
The fact that witnesses each experienced the rather complicated events 

from a personal perspective different fr
om others in the crowd or inside 
the building, necessarily set their pers
pective of events somewhat apart.  
So, too, human variation in perception, recollection, and reporting of 

events in my view added to the 
variation of the witnesses testimony 
concerning various circumstances.  Wh
ere it is not necessary to resolve 
noncritical aspects of the testimony concerning events, those events 
have been described generally rely
ing on an amalgam of the witness 
testimony as well as the probabilitie
s applicable to such events. 10 Crockett testified that the procedure for a unit employee who 
wanted to pick up his paycheck on a payday when the employee was 

not scheduled to work required th
e employee to wait until the unit 
employees had commenced work and the trucks had been assigned 
before picking up the paycheck. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 96 Crockett™s discharge and grie
vance and matters relating to 
those two circumstances. 
From a small gathering of one 
or two unit employees talking 
with Crockett, in time a larg
e group gathered with Crockett 
explaining and answering questions respecting his discharge, 
grievance, and the larger context of events.  He testified how-
ever, and no witness contradicted 
him, that he did not refer to 
the events of December 23, 1994, in talking with his fellow 
employees.  There is no question 
that Crockett™s termination 
and his description of the progress made on his grievance con-
cerned many employees and, am
ong at least those employees, 
indignation grew.  As the group grew, the crowd itself also 
became a novelty and attracted attention in its own right.  By 
about 12:30, or soon thereafter, a very large group of unit em-
ployees was gathered around Crockett with others somewhat 
further distant discussing the Croc
kett discharge and their fears 
and suspicions regarding it.  So
, too, yet other employees were 
only peripherally involved at be
st, were no more than curious 
about the crowd or remained in the area simply because others 

were there.  During this period some unit employees entered the 
facility, some employees who were
 already inside the building, 
on learning of the gathering outside, exited the facility and 
joined the crowd.  Generally however the employees remained 
outside and came to number about 100. 
The Respondent™s supervisory staff inside the building be-
came aware of the unit employees gathered outside and their 
failure to enter the building and prepare for the commencement 
of the shift. The Respondent™s long-time foreman,
 Oliver Wil-
liams, noticed Crockett standi
ng outside near the employee 
entrance with this overalls over his arm.  Overtime employees 
arrived and gathered around Crocke
tt.  Williams testified he was immediately concerned the me
n were going to walk off the 
job because of the existence of 
strike rumors and his conversa-
tion with Lucas the night before.
11  By 12:30 p.m. Oliver Wil-
liams and fellow foremen Jessie
 Williams and Elmo Walker 
noticed that the crown was growing larger about Crockett and 
few of the employees were entering the building.  Oliver Wil-
liams, Elmo Walker, and security
 guard Bob Brice went outside 
through the employees entrance door and Elmo Walker told the 

men they did not know what they were doing, they needed to 
come in and go to work and that they were not doing the right 
thing. Thereafter Oliver Williams 
went outside on several occa-
sions, told the men what they were doing was wrong, and ex-
horted them to come into work.  During this process the milling 
men generated their own noise a
nd it was difficult to hear all 
that Williams said.  On each occasion Williams was unsuccess-
ful in persuading the employees to enter the building, Williams 
recalled that Crockett responde
d to his remarks on only one 
occasion: ﬁI told [Crockett] that he was wrong when heŠby 

holding the men up.  He said, 
‚Im not holding them up.™  He 
said, ‚You guys go to work, at that time.™ﬂ 
The events occurring at the time the buzzer sounded and 
thereafter were in dispute.  Oliver Williams and security agent 
Robert Brice testified that Williams was outside attempting to 
get the employees to enter the building when the buzzer 
sounded at which time he turned 
and entered the building leav-
                                                          
 11 Oliver Williams testified that he had a conversation with Howard 
Lucas after the end of the p.m. shift 
on January 4, 1994, in which Lucas 
voiced various complaints respecti
ng working circumstances and indi-
cated that the employees were going to get their problems ﬁstraightened 
outﬂ by striking. 
ing the door unlocked.  Employee Michael Broughton testified 
that he thereafter tried to open the door and found it was locked 
and, looking through the glass light in the door, saw a guard on 
the inside motioning him to cease his attempts to open the door.  
Employee Caesar Adamson testified that after the buzzer went 
off, Williams and others returned inside and thereafter an em-
ployee known only to him as Mike tried the door and said it 
was locked.  Other employees te
stified they assumed the door 
was locked consistent with practice. 
Employee Steven Ellerman testified he heard Oliver Wil-
liams tell the employees ﬁYou can come in to work, or you™re 
off and start looking for another job.ﬂ  He further testified that 
after the buzzer went off, he entered the building through the 
door in contest without difficulty.  Employee Ronald Leaks 
testified he heard Oliver Williams tell the employees: ﬁIf you 
want to work, you can come in now.ﬂ  Thereafter, he followed 
Williams into the building with fellow employee Willie Wil-
liamson right behind him.  Employee Willie Williams testified 
that he heard Oliver Williams come out and tell the men: ﬁI just 
got the word. Either come in now or your [sic] fired, and the 
police is on the way.  You know, you can get your checks when 
the police come.ﬂ  At that point Williams followed Ronald 
Leaks into the building.  Employee Calvin Clark testified he 
was inside the building and saw Oliver Williams, Willie Wil-
liams, and Ronald Leaks, and perhaps others enter the building 
through the door at issue without let or hindrance. 
Oliver Williams testified that he had a radio call placed to 
Route Supervisor Jimmy Hilton who was offsite.  He also had a 
call placed and finally reached Ritchie Isola by cellular phone. 
Williams testified: 
 [Richie Isola] asked me what wa
s going on and I told him that 
the men didn™t want to go to work I said its a thing that 
Crockett had got fired.  I said, ﬁCrockett is on the property 
now.ﬂ  And his words, ﬁGet the hell off of the property.ﬂ  And 
he said, ﬁI™m headed out, Ill be
 there.ﬂ  And he sa[id], ﬁCall 
the  police.ﬂ 
 Oliver Williams testified that Ritchie Isola also allowed him in 
the telephone call to speak to the men one more time.  Richard 
Isola did not recall that
 aspect of the call. 
In all events, the Respondent caused the North Las Vegas 
police department to be called and Williams again went outside 
where the crowd remained.  What Williams said in this post-
buzzer address of the employees was disputed.  Oliver Wil-
liams testified he told the men: 
 Gentlemen, come in close to where you can hear me.  I just 
got off the phone with Isola.  I asked him to give me the 
chance to come out and try to get you to come to work.  I said, 
ﬁYou got a chance to come to work or he wants you off his 
property.ﬂ 
 Williams testified that there was a lot of noise at the time he 
made this address.  Others te
stified that there was confusion 
and difficulty hearing throughout the events occurring outside 
the facility that day.  Numerous witnesses testified to Williams™ 
address to employees.  There seems little doubt that Williams 
told the men that the police were on their way and, in response 
to shouted questions about paychecks on that payday, said that 
the men would be paid offsite.  Th
e critical difference in what 
were essentially two versions of this event was whether Wil-
liams said the employees were to leave the Respondent™s prop-
 SILVER STATE DISPOSAL SERVICE 97 erty or, rather, told the employees they were to go to work or 
leave the property. 
North Las Vegas Police officer Christopher Gandy testified, 
after refreshing his recollection with police time reports of the 
events of January 5, 1994, that he was contacted by radio re-
specting the events at the facil
ity at 12:50 or 12:51 p.m. and 
arrived at the facility at 12:57 or 12:58 p.m.  He testified that he 
and his fellow officers came on the employees gathered outside 
the building and, after talking to the Respondent™s security 
staff, spoke to an unspecified 
number of employees, including 
Crockett, and asked the employees to go to work or leave the 

Respondent™s property. 
b. The events in the adjacent vacant lot 
The employees either walked or drove their cars out of the 
facility parking lot and parked 
in and around a vacant corner lot 
adjacent to the facility where they gathered awaiting events.  

James Andrews testified that ﬁ
not too long after the employees 
had moved to the vacant lot Route Supervisor Jimmy Hilton 
and Foreman Mid Jackson came to 
the lot.  Andrews testified: 
 Well, Jimmy [Hilton]Šhe said that ﬁI know what you 
guys are doing, but you™re going about it the wrong way.  I 

need you to go back to work.ﬂ  . . . and then he turned to 
Reverend Crockett and said, ﬁI need you to help me tell 
the guys, so Al stood up on a rock and told people that we 
should go back to work.ﬂ  At
 that pointŠactually, even 
before he stood up, I was telling the guys, ﬁLets go.  Guys 

need to come on and go back in.ﬂ  And I was leaving.  I 
got in my car and attempted to go inside the gate, and I 
met a co-worker who had already made it thereŠ
apparently about 30 seconds befo
re me.  He said, ﬁThey™re 
not letting us in thereŠnot letting us in.ﬂ  Then I pro-

ceeded to backupŠput my car in reverse and parkŠ
actually, the wrong way.  I should have been parked this 
way.  I turned around. 
 Andrews further testified that soon after returning to the lot, 
after attempting unsuccessfully to go to work, he saw a limou-
sine with Isola inside enter the facility after passing by the 
crowd of employees.  Hilton ente
red the facility and returned 
some 20 to 30 minutes later.  At that point Hilton told the men 
they had all been terminated.  Andrews recalled that Hilton 
came to the lot a third time that day to summon certain employ-
ees to a meeting inside the facility. 
Caesar Adamson essentially co
rroborated this version of 
events save that he also recalled Hilton told the employees on 
his second trip out that paycheck
s would be distributed outside 
the gate.  Crockett also corro
borated the other two men al-
though he also recalled that Hilton in his initial remarks told the 

employees that he had heard of the problems over his radio.  
Crockett placed Hilton™s arrival 
at from 10 to 15 minutes after 
the employees went to the lot.  He also placed the arrival of 
Isola™s limousine at just after th
e security guards had refused to 
let the employees onto the facility premises after Hilton had 
successfully solicited their return to work.  Finally, he esti-
mated that Hilton returned to the 
lot after his first visit in about 
10 minutes or less.  Eric McMurr
ay described the events simi-
larly save that he recalled that Hilton reported on coming out 
the second time that he had met with somebody in the facility 
and that all the employees were terminated. 
Neither Hilton nor Mid Jackson testified. 
Richard Isola testified that he 
returned to the facility in a 
limousine, which had been provided for funeral proceedings 
that day, and observed the employees in the area of the lot, the 
police on the premises, and the ge
neral confusion.  Counsel for 
the Respondent characterized Isol
a™s actions thereafter in his 
opening statement:  [Richard Isola] went in and he talked to the foremen briefly, 

he got their reports, and included in  the reports were concerns 
expressed by some of the foremen and the mechanics thatŠ
that there had been comments about damaging the equipment.  
And he made a decision at that pointŠhe made a decision 
that he was not going to bring these people back and put them 
on 23,000-pound trucks that pick up trash at schools and hos-
pitals and hotels, and thatŠthat he felt that they were out of 
control, that he couldn™t trust them, and he would have no 
ability to do anything once they 
exited the transfer station, so 
he made a decision right there and thenŠit might have been 

hasty, it might have been unfair,
 but it was a decision he made 
with certain objective evidence at hand. 
c. The meeting at the facility 
Soon thereafter the Union S
ecretary-treasurer Robert 
McClone, arrived with other union 
staff.  A meeting was held, 
attended by Richard Isola, Mc
Clone, Crockett, James Lucas, 
and others.  The meeting was videotaped and the videotape was 
introduced into evidence.  The m
eeting addressed the merits of 
the discharge of Crockett and 
Isola™s unhappiness that matters 

ripened during his uncle™s funera
l and required he leave the 
ceremonies.  Isola reiterated that the employees, encouraged by 
Crockett and Lucas, had done the wrong thing and would not 
be allowed back.  He asserted th
at the men had walked out.  He 
asked McClone if he had told the men that if they walked out 
they were out of a job.  McClone said he had.
12  Isola stated, 
ﬁ[T]hey made their decision.ﬂ  
Crockett asserted, ﬁThey agreed 
to go to work and they couldn™t get on the yard.ﬂ  Isola an-
swered, ﬁThey agreed after 1 p.m. after the buzzer.ﬂ  No ques-
tion, this is a right to work state.  McClone indicated he would 
continue to process the Crockett
 grievance and would take and 
process grievances from the discharged employees.  Settlement 
proved impossible and the meeting ended with Isola restating, 
ﬁMy head foreman said: ‚If you walk off you are out of a job.™  

They walked off, they are out of a job. The ones that stayed, 
they went to work.ﬂ  McClone asserted that, ﬁA lot of those 
people they dont realize the cons
equences.  He sought the Re-
spondent™s reconsideration in a fe
w days.  Isola asserted, ﬁThey 
will never work here again and the meeting ended.ﬂ 
5. The Respondent™s term
ination of employees 
Over the period of January 5 and 6, 1994, at the behest of 
Richard Isola, the Respondent™s 
staff perused videotape of the 
later events of January 5 as well
 as the Respondent™s records of 
which employees were due to 
work on January 5 and talked 
with the Respondent™s personnelŠall with the purpose of de-
termining who failed to report to work on the January 5 p.m. 
shift as a result of the events described above. A list was gener-
ated and individuals on the list
 were not allowed on the prem-
ises thereafter. 
                                                          
 12 The record does not suggest that McClone had any conversations 
with employees during the events or 
that any union official was aware 
of what was transpiring until the em
ployees had been terminated. Pre-
sumably McClone was referring to the earlier disclaimers made by the 
Union respecting December 1993 events. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 98 The Union and the terminated employees
13 were sent letters 
dated January 7, 1994, announci
ng that the named employee 
had ﬁresigned his position by refusing to work and participating 
in a ﬁmass walk out despite direct orders to begin work on 
January 5 in violation of the collective-bargaining agreement. 
The letters asserted further, ﬁThe wrongful conduct of the em-
ployee severs his employment re
lationship with this company. 
Some of the employees responded
 with letters contesting the 
Respondent™s view of events. 
The Union filed grievances respecting terminated employees 
and has attempted to take the gr
ievances to arbitration. Respon-
dent has refused. 
6. Events respecting Bernard Williams 
 Bernard Williams had been 
employed by the Respondent 
since 1991. In the last third of 1993 he filed three grievances 

against the Respondent conten
ding he had improperly been 
denied certain driving opportunities. He also participated in the 
picketing on December 23, 1993. 
On January 5, 1994, Williams worked the morning shift fin-
ishing at about 11 a.m. Although he did not participate in the 
refusal to work on January 5, he was in the crowd at various 
times that day and into the early morning of the following day.  
 Bernard Williams testified he was scheduled to commence 
work at 3 a.m. on January 6, 1994. Williams determined he 
would not work that day because he wanted to ﬁstand with the 
men. He went to bed and after arising later in the morning 
called the office about 10 a.m. to speak to his supervisor. When 
told his supervisor was not avai
lable, Williams left a message 
with an individual named Craig 
that he was not coming in that 
morning. He testified that he tried to visit the facility to talk to 
his supervisor later that morning, but was denied entry by secu-
rity personnel. 
The Respondent™s human resour
ces director, Musgrove, tes-
tified that he was involved in checking who had not reported to 
work on January 6 in light of the ongoing problems. He deter-
mined that Bernard Williams had not worked that day and that 

the Respondent™s timekeeper at th
at time, Craig Laub, had re-
ported that Williams had called in after 11 a.m. to report he was 

not coming in. He testified that the practice was to regard an 
after 11 call for the a.m. shift as a ﬁno call no show.ﬂ  Deter-
mining that Williams had receive
d his third no call no show in 
a 6-month period, Musgrove deci
ded to terminate him without 
consultation with other official
s. Bernard Williams was not 
scheduled to work on January 
7 and received his termination 
notice as he reported for work on Saturday, January 8, 1994. 
7. Subsequent events re
specting Albert Crockett 
 Crockett, Guerth, union offi
cial Saulter, and the Respon-
dent™s agents met on January 6 
to discuss the Crockett and 
Guerth discharge grievances. The Union took the position that 
Guerths actions were not known to Crockett and that, accord-
ingly, Crockett was improperl
y discharged. The Respondent 
asked for time to consider this
 position. The meeting ended. 
The Respondent ultimately determined it would not prevail and 
on January 10, 1995, gave union o
fficial Saulter, who was at 
                                                          
                                                           
13 The parties, by stipulating to an amended consolidated complaint 
par. 5(a) and admitted answer admitting par. 5(a), agreed on a list of 71 
names of employees who were both di
scharged as a result of the Janu-
ary 5 events and whose discharges the General Counsel alleges are 
violations of the Act. That agreed-on list of named employees is set 
forth in appendix I of this decision, infra. 
the facility, a letter agreeing to reinstate Crockett with full 
backpay and seniority. 
Saulter went outside where the terminated employees and 
Crockett were and informed Croc
kett of the event and gave him 
a copy of the letter. Crockett asked Saulter to obtain for him a 

30-day leave of absence because he did not want to back go 
work until the other discharged
 employees were reinstated. 
Saulter had Crockett sign a written request for a 30-day leave 
of absence14 and returned into the facility with it and the fol-
lowing day, January 11, 1994, submitted it to Richard Isola and 
another agent of the Respondent. 
Saulter testified he told the 
two that Crockett wanted the le
ave because he did not want to 
come back to work until the other discharged men were rein-
stated. The Respondent™s agents told Saulter they would get 
back to him on the request. Later the same day the Respondent 
sent to the Union by facsimile transmission a letter denying 
Crockett™s request for leave because the Respondent needed 
drivers and an insufficient number were available.
15  Saulter 
testified that he attempted to but was unable to initially reach 
Crockett with this information. He testified that he eventually 
reached Crockett on January 12, 1994, and told him that his 
request for a leave of absence had been denied by the Respon-
dent. He also told Crockett he 
would file a grievance over the 
Respondent™s denial of the leave.  
Crockett and the discharged
 employees undertook various 
activities during the next few days
 to protest the discharges at 
least some of which took place on or outside the Respondent™s 
premises. Crockett was outside the facility and the Respon-
dent™s agents knew he was ther
e during this period. He did not 
however attempt to go to work nor otherwise communicate 
with the Respondent. 
On January 14, 1994, Crockett wa
s terminated for not calling 
in or showing up for 3 consecutive days. The Union filed a 
grievance respecting this discha
rge and has attempted to take the matter to arbitration. The Respondent has refused. 
C. Analysis and Conclusions 
1. Preliminary matters 
a. Issues respecting the ﬁSwearing In of Albert Crockett 
(1) The Respondent™s argument 
The Respondent in its motion to correct transcript proposed, without discussion, to delete the transcripts assertions that  
Albert Crockett on the two occas
ions of his testimony was ad-
ministered an oath. See footnote 1,
 supra, at page 1 of this deci-
sion.  14 The contract asserts at art. 2, sec. 2., Leaves of Absence: 
 Regular employees, upon written request to the  Em-
ployer, shall be entitled to a ma
ximum of thirty  (30) days 
leave of absence without pay, without loss of seniority; 
provided, however, that the employee  does not accept em-
ployment elsewhere during such leaves of absence. 
 The Employer shall be permitted to refuse leave of  
absence if replacement of the employee is impossible,  but 
the Employer shall first notify 
the Union as  prescribed in Article 1 of the need for replacements  before denying the 
leave of absence on this ground. 
 15 There is no dispute that the Respondent had by this time put the 
Union on notice of the need for replacement employees and that the 
Union was not able to supply replacements. 
 SILVER STATE DISPOSAL SERVICE 99 The corrected transcript at pa
ge 709, with the deletion urged 
by the Respondent in its motion and my further correction, 
reads as follows: 
 Whereupon, ALBERT CROCKETT 
was called as a witness herein and, after first having been 
asked to raise his right hand and swear that the testimony he 
was about to give was the truth, the whole truth and nothing 
but the truth, so help him God, was examined and testified as 
follows: 
 THE WITNESS
: No disrespect to the Court, your Honor, 
my testimony will be true, but I cant swear. 
JUDGE ANDERSON
: Do you affirm? 
 THE WITNESS
: Excuse me? 
JUDGE ANDERSON
: Do you affirm? 
 THE WITNESS
: Whats that? 
JUDGE ANDERSON
: Please give us your full name and 
spell your last name, sir. 
THE WITNESS
 1: Albert T. Crockett, C-R-O-C-K-E-T-T. 
JUDGE ANDERSON
: General Counsel? 
 At this point the examination of the witness commenced with-
out comment by any party on the above-quoted events until the 
receipt of the Respondent™s motion to correct transcript and 
brief. On brief, at note 10 at
 page 14, the Respondent argues 
that the record, corrected by the granting of the Respondent™s 
motion to correct, shows that: 
 Albert Crockett declined to either take the oath or affirm that 
he would tell the truth. He gave no reason for his stance, and 
was simply permitted to offer what can only be characterized 
as testimony which has neither the solemnity of an oath nor 
affirmation. (See Sec. 102.30, Boards Rules and Regulations.) 
 The Respondent further argues that
 this asserted failure should 
cause his testimony to be disregarded or, at least, to render 
Crockett™s testimony 
relevant only to the extent it contains 
admissions against interest. In the alternative the Respondent 
argues that these circumstances should be a factor to ﬁbe taken 
into account in ﬁassessing credibilit
y as to disputed issues.ﬂ The 
General Counsel did not respond to the motion to correct tran-
script nor address the argument on brief quoted above. 
(2) Applicable statutory and decisional provisions 
The Boards Rules and Regulations, Section 102.30, provide 
in part: ﬁWitnesses shall be examined orally under oath. 
Fed.R.Evid.603 states: 
 Before testifying, every witness shall be required to 
declare that he will testify truthfully, by oath or affirma-

tion administered in a form calculated to awaken  his con-
science and impress his mind 
with his duty to do so.  
 Cannon 36 of the Judicial Code of Ethics is similar. 
The advisory committees note to Rule 603 of the Federal 
Rules of Evidence states: 
 The rule is designed to afford the flexibility required in 
dealing with religious adults . 
. . . Affirmation is simply a 
solemn undertaking to tell the truth; no special verbal for-

mula is required. As is true
 generally, affirmation is rec-
ognized by federal law. Oath, includes affirmation, 1 
U.S.C. Sec. 1; judges and cler
ks may administer oaths and 
affirmations, 28 U.S.C. Secs
. 459, 953; and affirmations 
are acceptable in lieu of oaths under Rule 43(d) of the 

Federal Rules of Civil Procedur
e. Perjury by a witness is a 
crime, 18 U.S.C. Sec. 1621. 
 Dealing with the issue of religious
 beliefs as a factor in evaluat-
ing credibility, Fed.
R.Evid. 610 asserts: 
 Evidence of the beliefs or opinions of a witness on matters of 
religion is not admissible for the purpose of showing that by 
reason of their nature his credibility is impaired or enhanced. 
(3) Events concerning the judges administration of the oath to 
Crockett By the time Charging Party Cr
ockett was first called as a 
witness on the 4th day of the trial, March 17, 1995, it was in-
disputably established that he 
was a religious leader and was 
referred to by unit employees and 
others in earlier testimony as 
ﬁReverend Crockettﬂ and as a preacher. 
On being called, Crockett came to the witness stand and I at-
tempted to administer a tradi
tional oath. Compare the language 
of the oath recited to Crockett with that contained in paragraph 
17008: Oath in the Boards Admi
nistrative Law Judges Manual. 
Crockett™s response is set forth above. In the corrected record I 
have inserted the fact that an oath was recited to Crockett
16 before his quoted comments. 
Following the quoted portion of the transcript, the General 
Counsels examination of the witness commenced. No party 
raised any questions regarding the matter until the Respon-
dent™s motion to correct transcript and brief with the argument 
quoted above were received.
17 Consistent with my practice respecting all witnesses in this 
trial who testified a 
second time following a substantial passage of time from their first testimony, I administered an oath to 

Crockett before he commenced his testimony on March 29, 
1995, adjusting its language to
 meet his earlier objections.18  Crockett adopted the oath without comment. Crockett was 
thereafter examined by counsel. No comment or objection of 

any kind was raised by any party. 
 (4) Analysis and conclusions respecting the administration and 
acceptance of the oath 
(a) Was an oath properly administered to and taken                
by Crockett? The statement Crockett made 
immediately preceding his ini-
tial testimony, as quoted in full supra, meets the requirements 
of the Boards Rules and Regulations Section 102.30 and 
Fed.R.Evid. 603. Based on all the events and circumstances 
discussed above, I find that on eac
h occasion of his testifying in 
this proceeding Crockett solemnly promised to testify truth-
fully. Further, I assert that I 
came to that conclusion, as I had 
                                                          
 16 This transcript correction is in my view implicitly part of the Re-
spondents motion. I did not take the Respondents motion and argument 
to be that no attempt was made to administer an oath, but rather that 
following a recitation of the language
 of the oath by the judge, Crock-
ett™s words did not rise to an accepta
nce of or a ﬁtakingﬂ of the oath. 
17 The Respondent on brief argues that
 its ﬁinadvertent failure to ob-
ject cannot be deemed a waiver.ﬂ 
18 The Respondent on brief argues that
 its ﬁinadvertent failure to ob-
ject cannot be deemed a waiver. 
For this reason the Respondents motion to correct the transcript to 
delete the assertion that an oath had been administered to Crockett at 
transcript p. 1298 was denied. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 100 with all witnesses in this case, before I permitted Crockett to be 
examined by counsel on each occasion of his testimony. 
I further find, based on the above, the record as a whole and 
the demeanor of the witness during these events, that neither  
Crockett nor any other witness in these proceedings had his or 
her credibility enhanced or impaired as a result of the circum-
stances of the witness solemn promise to testify truthfully. I, 
therefore, reject the Respondent™s arguments that Crockett™s 
testimony should be in anyway diminished or adversely 
weighed as a result of these circumstances. 
(b) The conduct of the judge 
With the perspective of hinds
ight, I recognize that the por-
tions of the Respondent™s motion to correct transcript and ar-
gument on brief noted above devolved from my failure as the 
judge administering the oath to Crockett to insure, not only that 
the oath was administered in a form calculated to awaken the 
witness conscience and impress 
his mind with his duty to tes-
tify truthfully, but also to insure that there was no reasonable 
question or doubt in the minds of the parties that this was so. 
Given the admonitions of Fed.R.Evid 610 that religious 
views are not relevant to issues of credibility and my knowl-
edge at the time of the administrations of the oath that the wit-
ness was a religious adult, I 
perhaps subconsciously avoided 

emphasizing this aspect of Crockett™s views by making any 
statement or engaging in subseque
nt record discussion with the 
parties respecting Crockett™s asser
tion after my recitation of the 
words of the oath: ﬁmy testimon
y will be true, but I cant swear. 
When my brief attempt to substitute the word ﬁaffirm for the 

word ﬁswear appeared unlikely to be immediately accepted by 
the witness, I concluded his a
ssertion was sufficient and called on the General Counsel to commence his examination without 

any statement or explanation of my conclusion that Crockett™s 
assertion was, in my view, sufficient under controlling rule and 
precedent. Simply put, I failed to make an affirmative statement 
on the record that I believed Crockett fully acknowledged his 
solemn obligation to tell the truth as a witness. Thus, I find my 
adjustment of the oath in the case of Crockett on the first occa-
sion of his testifyingŠas discussed in the advisory note to 
Fed.R.Evid. 603, quoted supra, wh
ich permits a certain flexibil-
ity in the administration of the oath to religious individualsŠ
was apparently insufficiently well communicated to the Re-
spondent. Assuming for purposes of the Respondent™s argument in this 
context that a judicial failure to insure the parties fully under-
stood the witness full compliance with the requirements of the 
oath occurred, such circumstances are regrettable. Further, the 
existence of possible judicial erro
r always raises the question of 
harm or prejudice to one or an
other partys rights. Here the 
question is whether the possibility of judicial error in the com-
munication of the circumstances 
of the administration of the oath to Crockett has prejudice
d the Respondent in a way that 
needs be addressed in this proceeding. I have reviewed the 
record with this issue in mind. I do not find that the Respondent 
has been prejudiced in any way material to the resolution of the 
unfair labor practice allegations at issue here by the events in 
question.19  Accordingly, I shall not
 further address the poten-tial judicial error aspect of this issue. 
                                                          
 19 The Respondents counsel cross-ex
amined Crockett respecting his 
testimony. 
(c) The conduct of the witness an
d the effect on credibility of 
the events in issue 
I reaffirm the belief, which I formed on each occasion of my 
administration of the oath to Cr
ockett and which I specifically 
make as a finding of fact here, that Crockett recognized and 

objectively affirmed, on each occasion he was called as a wit-
ness and had the oath administered
 to him, that he was making 
ﬁa solemn undertaking to tell the truth. I further find that there 

was no conduct by Crockett which 
was inconsistent with this 
finding. As noted, supra, if error occurred, it was judicial error 
in failing to insure that the Respondent understood what oc-
curred during the administration of the oath. Crockett™s conduct 

was entirely appropriate. 
For these reasons, I reject th
e Respondent™s argument on this record, that the administration of the oath to Crockett and 
Crockett™s actions in undertaking 
to tell the truth in response thereto should in any way diminis
h his credibility as a witness 
or require that the use of his testimony be in some fashion cir-
cumscribed as a result thereof. Crockett along with all other 
witnesses at the trial took the oath
 and no witness at the trial, in 
my view on this record, had his credibility enhanced or im-
paired by the manner of oath taking as compared to other wit-
nesses at this trial. My credibility resolutions in this matter have 
not been influenced by the form or manner in which any wit-
ness, Crockett included, obligated himself to tell the truth. 
b. Issues respecting the disclosure of witness Dietrichs Board 
affidavit to the Respondent 
 David Deitrich testified on beha
lf of the General Counsel as 
to certain limited matters. On the conclusion of his testimony 

on direct, the Respondent request
ed the General Counsel turn 
over ﬁany affidavit or writing signed or adopted by the witness. 
Counsel for the General stated 
he had such an affidavit but 
requested the judge ﬁreview it 
in cameraT1 to make the deter-

mination as to whether I should turn it over at this time or not. 
Counsel for the General Counsel
 took the position that there 
was nothing in the affidavit relevant for purposes of cross-
examination of the witness testimony and that he should there-
fore not be obligated to turn over the affidavit to the Respon-
dent. While expressing a certain incredulity regarding whether the 
General Counsel could successfully withhold all or part of the 
affidavit from the Respondent, I agreed to inspect it 
in camera. Counsel for the Respondent Kirshman objected: 
 I™ve never heard or seen an administrative law judge 
looking at a pretrial affidavit of a witness who has testi-

fied, whether there is an affidavit that existsŠto determine 
whether there is anything in that affidavit thatŠthat is use-

ful to a respondent.  I don™tŠsee anything in the ruleŠin 
the Jencks Rule that gives anyŠand I may be wrongŠbut 
gives any limitations on my accessibility to anything that a 
witness who has testified on behalf of the General  Coun-
sel has signed or adopted. 
 A discussion of the provisions of the Boards Rules and Regula-

tions Section 102.118 occurred.  I 
held: ﬁ[M]y job is to look at 
the affidavit and give [Respondent] anything which is even 

arguably relevant for the purposes of cross-examination and 
thats what I intend to do.ﬂ 
Counsel for the Respondent Kirs
hman further objected that 
perusal of the affidavit in camer
aT1 by the trier of fact could 
result in prejudice to the Respondent in that the judge could be 
 SILVER STATE DISPOSAL SERVICE 101exposed to matters which were not received into evidence. I 
agreed that such a risk was arguable, but that such a risk was 
inherent in the nature of any in 
camera
 process and, more par-ticularly, was the process provided for in the Boards Rule and 
Regulations Section 102.11820 I ruled that the Respondent must 
elect one of two choices: counsel could simply do without the 
affidavit and thereby obviate my 
in cameraT1 inspection or, in 
the alternative, counsel could 
have me inspect the affidavit 
in camera
 and would be provided with those portions of the affi-
davit that I considered disclosable under Rule 102.118 after 

such inspection. Given the choi
ce, counsel for the Respondent 
elected that I not inspect the affidavit. I therefore allowed the 
General Counsel to retain th
e affidavit without an in 
camera
 inspection. Counsel for the Respondent cross-examined the 
witness without the affidavit. 
On brief counsel for the Respondent addresses the issue. At note 19, p. 22, the Respondent argues, in part: 
 The ALJs ruling is not consistent with Section 102.118  
of the Boards Rules and Regulations in that the basis  for 
the in cameraT1 request was not ﬁprivilege, but ﬁrelevance 
and the ALJs insistence upon an
 ﬁin cameraT1 look as a 
condition precedent to providing the  affidavit to the Re-
spondent was an abuse of discretion, in  violation of Sec-
tion 102.118. 
 I have considered the Res
pondent™s argument on brief and 
reaffirm my ruling here. The Ge
neral Counsel stated on the 
record he had in his possession an affidavit of the witness. The 
General Counsel then asserted there was nothing relevant in the 
affidavit which could be used 
by the Respondent for purposes 
of cross-examination of the testimony of the witness. To estab-

lish that fact and avoid disclosi
ng the affidavit of the witness, 
the General Counsel sought to shelter the affidavit from disclo-
sure by invoking the procedure set forth in the quoted portions 
of the Boards Rules Section 102
.118. That procedure provides 
for an in cameraT1 inspection of the affidavit by the judge 
whenever there are claims by th
e General Counsel that the affi-
davit contains ﬁmatter which does not relate to the subject mat-
ter of the testimony of the witn
ess The procedure undertaken at 
the trial was therefore provided in Rule 102.118(b)(2). While 

the Respondent took the only action it could under the rule to 
avoid judicial inspection of the affidavit, it cannot now com-
plain of the consequences of the election it took. 
2. The three categories of empl
oyees alleged to have been  
illegally discharged 
In order to make the analysis and conclusions  as intelligible 
as possible, the allegations of the complaints have been divided 
into three categories and dealt with separately below. The first 
category addresses the employees
 terminated on January 5, 
1994, admittedly because of th
eir conduct on that date. The 
second category covers the term
ination of Bernard Peter Wil-
liams. The third category deals with the termination of Albert 

Crockett.                                                           
 20 The Boards Rules and Regulati
ons Sec. 102.118(b)(2) provides in 
part:      If the General Counsel claims that any statement ordered 
to be produced under this section contains matter which does 
not relate to the subject matter of
 the testimony of the witness, 
the Administrative Law Judge shall order the General Counsel 

to deliver such statement for th
e inspection of the Administra-
tive Law Judge in camera 
a. The employees discharged because of
 the events of          
January 5, 1994 
(1) Credibility resolutions 
The events relevant to resolution of the discharge allegations 
centered on January 5 events are generally set forth in the 
ﬁEvents portion of this decision
, above. Several areas of con-
flict remain to be resolved. Generally, as indicated supra, I did 
not find any employee to be deli
berately fabricating his testi-
mony. The events in issue i
nvolved a large noisy crowd and 
much confusion. It is clear that not all employees heard all of 
the various remarks or saw all the activities occurring near the 

entrance door or thereafter in their exit from the premises to the 

vacant lot and in their subsequent attempts to return to the 
premises and go to work. 
There was considerable testimonial conflict respecting 
whether or not the entry door was locked after the buzzer 
sounded. Having considered the testimony of the witnesses on 
this aspect of events, I find that is most probable that the door 
was briefly locked or seemed 
to be locked at the time Brough-
ton tried the doorŠthus I credit his testimony as well as the 

corroborating testimony, but that on Williams return outside 
and thereafter the door was unlocked. Thus, I also credit those 
employees who testified that they were able to enter the build-
ing through the unlocked door at those times. This resolution 
also explains, at least in part, certain discrepancies in prior 
written statements of witnesses respecting whether or not the 
door was locked. 
Substantial dispute and difference existed as to whether or 
not Oliver Williams at various times during his remarks told the employees: (1) that they simply had to leave the premises or (2) 

that the employees had to either go to work or leave the prem-
ises. I find that Williams, as he 
testified, gave the employees a 
choice. This is consistent with 
the testimony of many witnesses 
including Charging Party Adamson. Further it is the more 
probable action given that Williams had told Isola he would try 
to get the men inside. Finally it is also consistent with the tes-
timony of officer Gandy that the police told employees they 
had to leave or go to work. Again I do not believe the witnesses 
who did not hear these remarks 
were fabricating their testi-
mony. The noise and confusion of the crowd made it virtually 
certain that all that was said 
and done would not completely be 
heard or seen by some and the rush and complexity of events 

also made it likely that not all recollections would be accurate 
or complete. 
While there was no contrary 
testimony respecting Hiltons 
conduct in the vacant lot, counsel for the Respondent made the 
following arguments in 
his opening statement: 
 Jimmy Hilton, clearly a superv
isor, he got a call  on his 
radio telling him that there was a problem.  Now, Hilton 

got back well before Isola got back, and as he came in he saw police escorting employees out of the companys yard 
across the street  to what appeared to be an empty lot, and 
he saw a congregation of people there. 
Hilton has worked at the company for many,  many 
years, and I would venture to say that he probably  knows 
virtually every one of those people by sight. He went over 
to a group that included Albert
 Crockett, and  in sum and 
substance Hilton said, ﬁYouŠwhatever you guys are do-
ing, youre doing it the wrong way.  I dont think your Un-
ion is supporting you, go  backŠcomeŠcome on in. Rit-
chie is not here, and  he said that when they said, ﬁAl has 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 102 has got to go back to  work now, and he said, ﬁRitchie is 
the only one who can make that decision. I promise you I 
will deal with that first thing tomorrow. Meanwhile, come 
on back,  Ritchie is not here, Ill get you in. 
He turnedŠand then he turned to Crockett and said, 
ﬁAl, tell these guys to go to work, and Crockett™s response 
is very significant, and itŠand we have testimony not 
from just Hilton about thisŠCrockett™s response was, 
ﬁTheyre  grown men, theyll do what they think is right, or  
words to that effect. 
Hilton turned, went back in, nobody followed him. He 
stayed in there forŠ 
JUDGE ANDERSON
: What time is this
, roughly,  counsel? 
KIRSHMAN:: Well, this has to be after 1:05 because the 
police were already there, but
 before 1:30 because Isola 
was not there. 
JUDGE ANDERSON
: Very well. Im sorry I interrupted. 
KIRSHMAN: Thats okay. Im sorry to take so long, but I 
really feel that you need this background. When Hilton 

walked in and nobody followed him, Hilton will testify 
that the door was not locked, he just walked through the 
door.  Further, Andrews testified regarding Hiltons second conversa-
tion with employees: 
 Q. Now, did Hilton return to you later that afternoon? 
A. Uh-huh. Q. And what did he tell you at that time, if anything? 
A. Well, when he cameŠafter the owner went in, heŠ
Jimmy Hilton went behind him shortly after that forŠI 
dont know, 20 or 30 minutes, and then he came back out 
and informed us as ofŠhe said, ﬁI tried to tell you guys 
what you were doing, but you wouldnt listen. I want you 
to go back to work. You just wouldnt listen. And, as of 
right now, all of you ha
ve been terminated. 
 An opening statement is not evid
ence, but rather is only the 
hope and expectation of counsel as
 to the evidence that will be 
offered. As noted, supra, Hilton did not testify. It is clear how-
ever that the Respondent does no
t acquiesce in the testimony of 
the others respecting these events
. Further, as noted, Andrews 
testimony about Hiltons remarks rais
es, at least, issues of inter-
nal inconsistency respecting what
 Hilton told employees. Given 
this state of affairs, I have reviewed the record and the testi-
mony of the various witnesses in particular to determine what 
Hilton did and said. 
Based first on demeanor and second on the lack of direct 
challenge, I credit the mutually 
corroborative testimony of An-
drews, McMurray, Crockett, 
and Adamson respecting what Hilton said to employees. Thus, I find that Hilton solicited 
Crockett to assist him in getting the men back to work, that Crockett did so, that the men attempted to go back to work in 
response to his offer and, finally
, that the employees were de-
nied entrance onto the Respondent™s property by the Respon-

dent™s security staff. Having considered all the evidence includ-
ing the demeanor of the witnesse
s and the positions of the par-
ties, I specifically reject the proposition that Hiltons solicitation 
of the employees was not actively 
supported by Crockett or that 
the employees did not in fact accept Hiltons offer and attempt 

to go to work. Thus I find that, while it may be true that when 
Hilton returned from the lot to the facility the employees did 
not join him, this was because the employees were prevented 
from doing so by the Respondent™s agents who denied the em-
ployees entrance to the premises. 
(2) The General Counsels prima facie case 
The General Counsel argues that the employees discharged 
on January 5, 1994, were engaged in protected concerted activ-
ity in listening to Albert Crockett™s recitation of events con-
cerning his discharge and grieva
nce and in discussing Albert 
Crockett™s discharge and union grievance among themselves. 
The Board has long held that such activity, without more, is 
protected and that any discharge of employees for such reasons 
violates Section 8(a)(3) and (1) of the Act. Indeed, the Respon-
dent does not seriously contest such an assertion. 
Further in 
Ideal Dyeing & Finishing Co
., 300 NLRB 303 
(1990), the Board held that an employers mistaken belief that 

an employee has engaged in unprot
ected activity in the context 
of union or protected concerted ac
tivity is a violation of the Act 
as held by the Supreme Court in 
Burnup & Sims,
 379 U.S. 21 
(1964), even if the employees protected activities were un-
known to the employer.  The Board characterized the Courts 
Burnup & Sims,
 holding supra at 303: 
 Rather, [the Courts reasoning in 
Burnup & Sims
] it  ex-
tends to all cases in which employees are erroneously  dis-
ciplined or discharged because of alleged misconduct  
arising out of protected activities that are known to the 
employer, whether or not the affected employees  actually 
took part in the protected activities. 
 Thus, on the facts of this case, the entire group of employees 
discharged because of the Januar
y 5 events may be regarded as 
having either: (1) engaged in protected activities or (2) were 

believed by the Respondent to ha
ve engaged in protected activi-
ties. There is therefore no real issue in the case that the employ-
ees admittedly terminated by the Respondent as a result of their 
conduct on January 5 were imprope
rly terminated absent some 
valid defense which would justify such a discharge even in the 
context of protected activities.
21  Thus the General Counsel, in 
essence by the admission of th
e Respondent, has sustained his 
prima facie case. Having found that the  
(3) The Respondent™s defenses 
The heart of the unfair labor practice litigation of these alle-
gations was the disputed contentions of the Respondent that the 

employees discharged as a result of their activities on January 5 
were engaged in two independent
 forms of unprotected conduct 
for which discharge by an employer is permissible. 
The first type of conduct alleged to have occurred may be 
characterized as attempts by union-represented employees to 
deal directly with the employer in contravention of their exclu-
sive collective-bargaining repres
entative. the Respondent cites 
as controlling precedents: 
Emporium Capwell Co. v. Western 
Addition Community Organization
, 420 U.S. 50 (1975), and 
Certified Grocers of Illinois
, 273 NLRB 1608 (1985). See also 
Energy Coal Income Partnership 1981-1
, 269 NLRB 770 
(1984), and 
River Oaks Nursing Home, 275 NLRB 84, 86 
(1985).                                                           
 21 General Counsel has sustained his prima facie case, it is appropri-
ate to turn to the Respondents defenses. 
Indeed, the respondent counsels willingness to so frame the issues at 
trial resulted in a more efficient 
and narrowly focused litigation and is 
to be commended. 
 SILVER STATE DISPOSAL SERVICE 103The second class of unprotected conduct alleged to have oc-
curred is conduct inconsistent w
ith the collective-bargaining 
agreements no-strike no-lockout provisions quoted in part su-
pra. The Respondent argues, citing the lead cases: 
Teamsters 
Local 174 v. Lucas Flour Co., 369 U.S. 95 (1962), and 
Gate-way Coal Co. v. Mine Workers Local 633
T1, 414 U.S. 368 
(1974), that engaging in a strike in contravention of a valid no-

strike clause is unprotected activity. 
The General Counsel does not ch
allenge the black letter law 
invoked by the Respondent, but rather seeks to distinguish both 
doctrines legally and factually from the situation at hand. The 
parties argued the relevant factual and legal distinctions ably 
and at length. 
(a) The Respondent™s Emporium Capwell defense 
(i) The parties arguments 
The Board in Certified GrocersT1, supra, characterized the 
Courts decision in Emporium Capw
ellT1, as holding that ﬁthe 
exclusivity principle of Section 9(a) of the Act proscribes at-

tempts by a minority of employees to engage in separate bar-
gaining with their employer. The Respondent argues that the 
committee in its December 22, 1993 meeting with Isola and in 
picketing on December 23, 1993, 
was attempting to separately 
bargain with the Respondent in a manner inconsistent with and 
not supported or condoned by the Union which represented the 
employees bargaining unit. The Re
spondent argues further that 
Lucas remarks to Oliver Williams and others the evening of 
January 4, 1994, the conduct of the employees on the afternoon 
of January 5 and the statements of Crockett and Lucas in the 
meeting between Isola, McClone,
 and the employees later on 
January 5, all demonstrate that 
the events of January 5, 1994, 
were a seamless continuation of the events of December 22 and 
23, 1994, and were therefore unprotected as violative of the 
exclusivity principle described above. 
The Respondent™s view as advan
ced at trial and on brief is 
that Crockett and Lucas and others of the committee entered the 
new year determined to advance their own agenda by forcing 
the Respondent to acquiesce in the committees demands re-
specting working conditions. The Respondent argues that 
Crockett™s discharge was simply a wedge issue used by those 
individuals to gain support for the committees broader agenda. 
Thus, the Respondent argues that Crockett chose the January 5 
time for his inciting the employ
ees because he well knew that 
Richard Isola was the only agent of the Respondent who could 
address his grievance at that time and, more critically, because 
he knew that Richard Isola and other high officials of the Re-
spondent were at the funeral and related gatherings respecting 
the interment of Alfred Isola.
 Thus, argues the Respondent, 
Crockett rather than waiting for the scheduled grievance meet-

ing to be held the following day came to the work place on 
January 5 and, concealing the f
act of the upcoming grievance 
meeting with the Union and th
e Respondent the following day, 
agitated the employees respecting his discharge to exert pres-
sure on the Respondent to acqui
esce in the committees de-
mands. The Respondent argues that the January 5 meeting sus-
tains this view. 
The General Counsel perceives the events of January 5 alto-
gether differently. Initially counsel for the General Counsel 
argues that the January 5, 1994 events were independent of and 
legally separate from the actions of the committee in December 
1993. Thus, the General Counsel argues that, while the termina-
tion of Crockett could certainly 
be viewed as retaliation for the 
efforts of the committee, the termination issue as perceived by 
Crockett and discussed by him with the employees in the area 
outside the Respondent™s facility on January 5 dealt not with 

the committees agenda, but rather the unfairness of Crockett™s 
termination in that he was being told he should have reported 
his pitchers salvaging and was discharged for that reason. 
(ii) Analysis and conclusions
 The hallmarks of Emporium CapwellT1 unprotected activity 
are: (1) the efforts of employees to bargain directly with the 
employer and (2) the fundamental independence of and incon-
sistency between the employees position compared and con-
trasted with that of the union that
 represents them. The Board in 
Certified GrocersT1, supra, f
ound employee picketing of the 
company headquarters in support of their grievances unpro-
tected where the employees were seeking to engage in direct 
bargaining with the employer separate and apart from the union 
that represented them. 
The actions of the committee on December 23, 1993, are 
similar to the situation presented in Emporium CapwellT1 and 
Certified GrocersT1. In each ca
se a group of employees, not 
supported by nor supportive of th
e union that represented them, 
sought to deal directly with their employer in a manner inde-
pendent of and inconsistent 
with the existing collective-
bargaining agreement and their exclusive representative. Al-
though the Respondent does not assert that any employee was 
discharged or discriminated agains
t primarily as a result of the 
activities of December 23, 1993, the Respondent argues that 

those activities were unprotec
ted under Emporium CapwellT1. 
An examination of the events of January 5, in isolation from 
the earlier circumstances in December does not present a di-
chotomy between Crockett and th
e employees position and that 
of the Union. First, Crockett™s discharge and the grievance 
based on it was being maintained and supported by the Union 
and was being processed under the collective-bargaining dis-
pute resolution process. Indeed a grievance meeting to be at-
tended by Crockett, the Union, and the Respondent was sched-
uled for the next day. At the meeting held on January 5, 1994, 
between agents of the Union, 
the Respondent, and Crockett, the 
Union and Crockett were not in disagreement respecting the 
matter. Further, at no time did Cr
ockett or employees seek to 
deal directly with the Responde
nt bypassing the Union. Thus, 
Crockett made absolutely no 
demands on the Respondent and 
repeatedly turned down Oliver Williams solicitation to come in 

and discuss his discharge and grievance. The Board and the 
Seventh Circuit Court of Appeals in Dreis & Krump MfgT1., 
221 NLRB 309 (1975), enfd. 544 F.2d 320 (7th Cir. 1976), held 
that an employee who was discharged for handbilling employ-
ees at the start of his work shift with materials supportive of his 
grievance then in the grievance process was not engaged in 
unprotected activity of 
the type described in 
Emporium Cap-well. The Respondent argues however that the events of January 5 
were but a continuation of the events of December 22 and 23 
and January 4 and were simply 
another unprotected attempt by 
the committee members, Lucas, Crockett, and the employees 
who were drawn into their web to pressure the Respondent into 
meeting the committees demands.
 The General Counsel chal-
lenges these factual contentions of the Respondent arguing that 
the events of January 5 stand independent of all aspects of the 
committee and its December 1993 conduct. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 104 It is no doubt true, as Oliver Williams and others testified, 
that the Respondent™s agents suspected that Crockett was seiz-
ing on his discharge as an event to be used to kindle employee 
support for the larger issues 
of the committee. Williams and 
others noted the remarks of Lucas on the evening of January 4 
that the employees still had a broad range of grievances and 
that a strike might be contem
plated. There is no doubt that 
Richard Isola felt that Crockett
 had knowingly timed his actions 
to coincide with the Respondent™s managements absence from 
the facility during the funeral 
ceremonies and gatherings re-
specting Alfred Isola. The feelin
gs of the Respondent™s agents 
at the time and the arguments of
 counsel for the Respondent at 
trial and on brief are not frivolous and have been carefully con-

sidered. Based on all the record as a whole as well as the demeanor of 
the witnesses, I find insufficient evidence to establish that the 
events of January 5 were other than exclusively related to the 
termination of Crockett and the processing of his grievance in 
regard thereto. I credit the testimony of Crockett that he voiced 
only complaints respecting his discharge and the processing of 
his subsequent grievance to gain the support of his fellow em-
ployees and did not refer to the events of December 23, 1993, 
nor related matters. I further find that the response of those 
employees who were supportive 
of Crockett sounded on that narrow issue22 and that the larger ﬁCommittee grievances as 
discussed in committee Sunday mee
tings and as discussed with Richard Isola on December 22 were not underlying factors in 
the January 5 events.
23  Further, I find it si
gnificant that Albert Crockett made no 
demands on the Respondent™s agents during the events in con-
troversy. He specifically denied to Oliver Williams that he was 
asking the men not to go to work. He made no response to the 
repeated invitations of Oliver Williams that he come into the 
building and discuss his grievance. Thus, no attempt to deal 
directly with the Respondent oc
curred respecting the January 5, 
1994 events. While Crockett participated with Lucas in the 
January 5 meeting with Richard 
Isola and McClone, the record suggests that they were invited to do so by Hilton and that the 

Union either sought or did not oppose their presence. 
Relevant to this analysis is 
the Board decision in Bridgeport 
Ambulance ServiceT1, 302 NLRB 358 (1991), enfd. 966 F.2d 
725 (2d Cir. 1992). In that case the employer was seeking to 
establish that certain employ
ees conduct was unprotected under Emporium CapwellT1. The Board affirmed the administrative 
law judge who found the conduct at issue did not lose the pro-
tections of the Act under Emporium
 CapwellT1. It noted id. at 
358 fn. 2:  We affirm the judges determination as to the relevancy  
of testimony concerning empl
oyee sentiments about the 
Union prior to the April 18, 1989 walkout. The issue be-

fore the judge was the motivation for the employees walk-
                                                          
 22 There is no evidence that any of those employees were consider-
ing any matter save Crocketts discharge in taking the actions they did 
on January 5, 1994.  Sinc
e I have found that Cr
ockett was not exhorting 
them on behalf of the committee or
 its agenda, there is no credible 
indirect evidence that they were ac
ting in furtherance of that agenda. 
23 To the extent that Committee President Albert Crocketts discharge 
was regarded as unfair by employees, there was doubtless some suspi-
cion that retaliation for Crocketts activities on behalf of the committee 
was involved. Importantly however this was never a subject of Crock-
etts remarks on January 5 and was not, on this record, a subject of 
discussion that day.  
out, and the judges ruling did not prevent the Respondent 
from eliciting testimony on that issue. In  any event, the 
termination of employee Leill was the  primary precipitat-
ing factor in the walkout, and  evidence of generalized dis-
satisfaction with the Union  
would not establish the em-
ployees actions were  unprotected. 
 Applying that factual analysis 
here, I find that Crockett™s 
discharge was the primary precipitating factor in the events of 
January 5, 1994.  Given that fi
nding coupled with my finding 
that the employees did not attempt to deal directly with the 
Respondent respecting the Unions grievance respecting the 
discharge, I reject the Respondent
™s assertion that the employ-
ees activities were rendered unpr
otected by application of the 
doctrine enunciated in 
Emporium Capwell
. (b) The Respondent™s defense that the employees were engaged 
in an unprotected strike (i) The parties arguments 
The Respondent argues that th
e employees actions on Janu-
ary 5 rose to the level of a concerted withholding of their labor, 

i.e., a strike, through their refusal to enter the building and 
commence work despite the repeated pleadings of the Respon-
dent™s agents and despite the em
ployees repeatedly being told 
that what they were doing was wrong and would lead to their 

discharge.  The Respondent argues
 that, faced with a refusal of 
its employees to come to work, 
it took the reasonable and pru-
dent decision to expel them from the property and thereafter 
discharged those employees who 
refused to work as scheduled. 
As noted above, the Respondent correctly points out that the 
then current collective-bargaining contract contains a no-strike 
clause. Further, the Respondent
 notes that longstanding Board 
and court law make it clear that employees who act in contra-

vention of the no-strike provision
s of a valid agreement may be 
terminated. 
The General Counsel challeng
es the Respondent™s conten-
tion that the employees conscious
ly withheld their services 
from the Respondent, refused to report to work, or that the Re-

spondent had any reasonable basi
s for believing such was the 
case. Rather the General Counsel
 argues that the employees 
simply initially declined to ac
quiesce in Oliver Williams exhor-
tations that they discontinue lis
tening to Albert Crockett™s re-
port concerning his discharge and grievance and enter the facil-
ity ahead of time. Thereafter, in the confusion of the moment 
and the press of the crowd, without any organized plan or strat-
egy and without any action to pressure the Respondent to grant 
any concessions or to protest an
y of its policies, the employees 
failed to enter the building timely and the 12:45 p.m. buzzer 
went off. Thereafter, the Gene
ral Counsel argues, the employ-
ees were simply acting to avoid difficulties with the police and 

continued to make it clear they wished to work. 
The General Counsel notes that following some confusion 
respecting whether the door was thereafter locked as is consis-
tent with the Respondent™s prac
tice of a least several years 
employees were told they had to leave the premises and that the 
police had been called. In leaving the premises the employees 
were simply avoiding conflict with law enforcement. Thus the 
General Counsel argues on brief at 26: 
 [T]he 70 drivers were locked out on January 5 and  subse-
quently discharged for engaging in protected  activity and 
nothing more, especially when the lock out occurred 15 min-
utes before these employees were to  start work. 
 SILVER STATE DISPOSAL SERVICE 105 The General Counsel argues further: 
 The Employer may well have feared an employee  
strike because employees had picketed 
the Employer two  
weeks earlier. However, the employees failure to  enter the 
Employers door by 12:45 p.m. appears to have  been a re-
sult of the confusion of the moment, and the  Employers 
own conduct,\14\ 
and not as a result of any  strike purpose. 
 ______________________ 
\14\ 
One must consider the fervor of the Respondent in 
the actions that it took that day.  Richie Isola had just re-
turned from the funeral of his uncle (who was  the founder 
of the Company) and he was quite upset when  he arrived 
at the facility after 1 p.m. and apparently told Jimmy Hil-
ton that he wanted the men terminated. Then there is 
Oliver Williams fuming over the protected concerted ac-
tivities of the day shift employees.  (On Br. at 25.) 
(ii) Analysis and conclusions 
(aa) Initial findings and chronology 
Initially, based on the credibility resolutions noted above and 
my further findings, I reject 
the General Counsels argument 
that the employees at no time withheld their services, but were 
rather simply victims of the Respondent™s overreaction. As 
noted above, the Respondent™s ag
ents repeatedly communicated 
their desire that the employees come into work prior to the 
12:45 p.m. buzzer.  While there 
was no obligation on the part of 
employees to enter the building early under the Respondent™s 
rules, the employees were clearly made aware of the need to 
enter and remained outside to engage in the protected concerted 
activity of listening to and disc
ussing with Albert Crockett the 
circumstances of his di
scharge and grievance. 
At and past the sounding of the buzzer, as found, supra, Wil-
liams made it clear he wanted 
employees in the building and 
that, if they did not come to work, they had to leave. I have 
found that, if the door was briefly locked, it was not locked or 
barred at critical periods and that there was no impediment to 
employees going to work essentially throughout all relevant 
times. I further found that the po
lice, after talking to Respon-
dent™s security, told employees they were either to go to work 
or leave the property. I do not accept the argument of the Gen-
eral Counsel that employees left
 the premises simply to avoid 
trouble with the police. I do not doubt the assertions of Crockett 
that African-American men have reason to avoid conflicts with police in AmericaŠthat is one of the tragedies of our nation. 
The testimony of officer Gandy was uncontradicted, however, 
that officers gave the men a choice: they were being told to 
leave onlyT1 if they would not go to work. That same choice 

had been regularly put to the men up to that time by Respon-
dent™s foremen and I specificall
y credit the officers testimony 
that the employees were presented with the choice yet again. 
I have credited Crockett™s te
stimony that he intended no 
strike on January 5 and I have fu
rther found that there is simply 
no evidence that employees came to work with any thought of 
other than simply working that day. I also find however that the 
employees listening to Crockett and discussing the matter with 
him and among themselves became indignant respecting the 
discharge. The employ
ees were in fact impassioned to a greater 
or lesser degree. No large group of employees in such circum-

stances holds a single common passion or purpose. I have 
found above that there were a variety of motives causing the 
employees to stay outside rather than enter the building and go 

to work as was customary. The simple fact, however, is that on 
listening to Crockett at least the main motive of the employees 
to remain in the area and not enter work was a desire to hear 
out Crockett and not acquiesce in the exhortations of the Re-
spondent. Contrary to the Respondent™s
 opening statement however, I 
specifically find that the Respondent™s agent Hilton in the va-
cant lot solicited employees, yet again, to return to work and at 
that time, under Crockett™s urgi
ng, the employees agreed to 
return to work and attempted to return to the facility to com-
mence work only to be physical
ly denied access by security 
guards of the Respondent. Only after this sequence of events 
occurred was the decision made by Richard Isola to terminate 
the individuals. 
It is appropriate to place my 
findings respecting January 5, 
1994 events in a simple and necessarily approximate chronol-
ogy.
24 The timing of events the afternoon of January 5, 1994, at the 
Respondent™s facility 
to 12:45 p.m.ŠEmployees are not obligated to be within the 
building under the Respondent™s rules.  Crockett ad-
dresses employees in the area outside the building re-
specting his termination a
nd grievance.  The Respon-
dent™s agents repeatedly 
address the group telling them: 
(1) what they are doing is wrong, (2) that they must come 
inside, (3) that they risked being locked out and termi-
nated. 
12:45 buzzerŠThe Respondent™s norma
l rule is that employees 
must be through doorway by 12:45 or they are excluded 
for the day and disciplined for tardiness is invoked.  The 
Respondent™s agent again exhorts employees to enter 
building under threat of termination. Some few employ-
ees enter unlocked door.  Most remain outside. 
12:45Œ12:50ŠThe Respondent™s facility staff calls police, 
notifies the Respondent™s agents Richard Isola and Hilton 
of the problems at facility. 
12:50Œ12:57ŠThe Respondent™s agen
t Williams announces to 
employees he has talked to Richard Isola and that Isola 
wants them at work or off the property.  He also tells the 
employees that the police have been called and that they 
will receive their paychecks off the property. 
12:58Œ1:10ŠPolice arrive and inform employees they must go 
to work or leave property.  Employees who enter the 
                                                          
 24 The description of events contained in this summary are not inde-
pendent findings of fact, but are 
rather an abbreviated summary of 
specific findings made else where in this decision to facilitate the loca-
tion of events in time.  The particul
ar times noted were in part located 
based on certain seemingly accurate 
basing points.  Thus, there is no 
doubt that the buzzer rang 12:45 p.m. 
and witnesses were able to use 
that fact as a reference point.  Po
lice timekeeping records established 
that Officer Gandy was called at 12:50 
or 12:51 p.m. and arrived at the 
facility at 12:57 or 12:58 p.m.  Respondent of necessity had to notify 

the police at least a minute or two before Officer Gandy was notified.  

Respondent™s agent™s, Williams, address to employees that the police 
were coming had to occur before they arrived.  Williams™ telephone 
conversation with Isola occurred befo
re the police arrived and before 
his warning to the employees that the police had been called and that 
Isola wanted them to go to work or get off the property.  Respecting the 
Hilton conversation, unchallenged witnesses placed his arrival at the 
vacant lot as occurring very soon 
after the employees congregated 
there.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 106 building by 12:45 and punch in, are paid as of 1:00.  Em-
ployees leave property and gather on adjacent vacant lot. 
1:15Œ1:30ŠThe Respondent™s agent Hilton arrives at lot, ex-
horts men to return to work and asks Crockett™s assis-
tance to that end. Crockett also urges the men to return to 
work.  The employees attempt to return to the Respon-
dent™s premises, but are denied access by security guards. 
During the process Richard Isola returns to facility and 
observes events as he enters. Hilton returns to facility. 
1:30 and afterŠIsola is informed of events and determines all 
employees outside are to be 
terminated. Hilton returns to 
lot and informs employees they are fired.  Meeting is 
held with Union, the Respondent, Charging Party Crock-
ett and others. 
(bb) Did the employees conduct fall within the definition          
of a strike? The threshold question in this aspect of the case is: What is a 
strike for purposes of evaluating an employer™s right to take 
action against those w
ho violate the terms of a no-strike clause? 
The General Counsel relies on the Board™s decision in 
Em-pire Steel Mfg. Co
., 234 NLRB 530 (1978).  In that case a un-
ion official called an employee 
meeting at the end of a lunch-
eon period and extended the mee
ting some 10 minutes into the 
work shift. The union official wa
s fired for calling a work stop-page in violation of a no-strike
 clause. Addressing the strike 
and no-strike clause issues which formed the basis for the em-
ployers defense to the discharge, the Board adopted the deci-
sion of the administrative law judge who held: 
 Also rejected is the Respondent™s argument that the in-
trusion into working time vitiated the meetings protected 
status because the attendant interference with production 
or because it thereby became a work stoppage in breech of 
the no-strike clause.  There was no evidence of the extent, 
if any, that production was impaired. Without such a 
showing, and remembering the expansive reading to be given Section 7 [of the Act], it cannot be said that the brief 

interruption occasioned by the meeting bore sufficiently 
upon production to destroy the meetings Section 7 stand-
ing.  Shelly & Anderson Furniture Mfg. Co. v. NLRB
, [497 
F.2d 1200 (9th Cir. 1974)]. See also 
Hospital Employees 
District 1199-E (CHC Corp.)
, 229 NLRB 1010 (1977); 
Trustees of Boston University, 224 NLRB 1385 (1976); 
Masoneilan International, Inc
., 223 NLRB 965 (1976); 
Serv-Air, Inc., 162 NLRB 1369 (1967). 
Michigan Lumber Fabricators, Inc
., 111 NLRB 579 
(1955), and 
Terri Lee, Inc.,
 107 NLRB 560 (1953), cited 
by the Respondent, are distinguishable from the present 
case in both degree and kind.
 They involved employee 
meetings away from the plant cutting far more into pro-
duction timeŠ1-1/2 hours in one and a full day in the 
other. Nor is there any evidence that the no-strike clause in 
speaking of ﬁstrikes, slow-downs or work stoppages, con-
templated interruptions of this sort.  Therefore, since those 
terms normally envisa
ge conduct intended to bring pres-
sure upon an employer to change his ways (
Hospital Em-
ployees District 1199-E (CHC Corp.)
, supra, Eagle Inter-
national, Inc
., 221 NLRB 1291 (1975); 
Terri Lee, Inc
., su-
pra at 562); since the meeting in question had no such pur-
port, instead being informational; [footnote omitted] and  
since Section 7 rights are not to
 be casually dealt  away, it 
would be overreaching to treat 
this   interruption as cov-
ered by the no-strike proscription.  [
Empire Steel, supra at 532.] 
 In Asbestos Removal, 293 NLRB 352 (1989), a judge with 
Board approval held that a refusal to commence work lasting 
about 1 hour was a strike within the meaning of the contracts 
no-strike clause. 
The General Counsel also advances and the Respondent at-
tempts to distinguish the Boards decision in 
Anheuser-Bush, Inc., 239 NLRB 207 (1978), in which the Board again empha-
sized, in finding certain conduct by employees not to be a 
strike, that there was no evidence that the employee intended 
his action either to pressure the employer to grant any conces-
sions or to protest any of its po
licies. In addressing this doctrine 
the General Counsel asserts that in the instant case, the employ-
ees actions were not intended to bring pressure on the Respon-
dent to change its ways while
 the Respondent asserts to the 
contrary that they clearly were. 
Empire Steel is now cited by the Board as ﬁdefining a strike 
as conduct intended `to bring pressure upon an employer to 
change his ways, BMC America, Inc
., 304 NLRB 362, 364 (1991). Helpful in establishing just what the Board means by 
this is the Boards decision in 
Hospital Employees District 
1199-E (CHC Corp.)
, supra, which was cited by the judge in 
Empire Steel as quoted supra. In 
District 1199-E the employees 
involved had left their workstations for a total of 5 to 15 min-

utes each in order to track down a management representative 
to demand to hold a grievance meeting. In holding the actions 
were not a strike the Board held, 229 NLRB at 1011: 
 Furthermore, the employees 
conduct herein was not in-
tended to bring pressure on the [employer]  through inter-
ruption or stoppage of work and cannot,  therefore be re-
garded as a ﬁstrike within the 
meaning  of Section 8(g) of 
the Act. Instead, the employees  engaged in a spontaneous 
reaction to the [employers]  flouting of its statutory obliga-
tion to them. Their purpose was simply to confront the 
[employer] with its  disruptive conduct and to communi-
cate in person their  sense of outrage and frustration. The 
interruption of work did not exceed the time required to 
satisfy this objective. 
 Applying these standards to the facts at hand, I find that the 
employees January 5 activities rises to the level of a strike as 
defined in the cases.  First, in disagreement with the General 
Counsel, I find the conduct at issu
e, at least after 12:45 p.m. 
was designed in part to put pressure on the Respondent to be 
more generous in its handling of the Crockett grievance than it might otherwise have done, if it
 did not know of the employees 
willingness to refrain from commencing work as scheduled in 
solidarity with Crockett and his grievance. The spontaneous 
activities and reactions
 to confusing circumstances discussed in 
the cited cases as not being desi
gned to put pressure on an em-
ployer to change its ways are 
distinguishable from the situation 
presented here because any confusion or indignation was in-
duced by Crockett as part of the employee gathering itself and 
did not directly arise out of e
ither the Respondent™s handling of 
Crockett™s discharge or its handling of the grievance. Thus, it 
was not the events or circumstan
ces of Crockett™s discharge or 
the Respondent™s conduct in processing the grievanceŠbeyond 

and apart from the fact that the employees did not think the 
Respondent™s discharge of Crockett just or properŠthat caused 
excitement, confusion, or
 spontaneous protest.  SILVER STATE DISPOSAL SERVICE 107Second, I find the duration of 
the employees refusal to com-
mence work, lasting from 12:45 to about 1:20 or 1:25 p.m., a 
period of some 35 to 40 minutes
, given all the circumstances 
including the election to leave the premises rather than go to 
work, is of sufficient duration to qualify as a strike. This latter 
finding is a close question inde
ed given the gap between the shorter 15 minutes or so in duration events held not strikes, as 
noted supra, and the longer duration stoppages of an hour or 
longer held to be strikes, supra.
 I am so persuaded here because 
even had the employees after accepting Hiltons offer to return 
to work been allowed to do so by security, it would surely have 
taken at least 10 minutes to organize an orderly entrance into 
the facility and thus the ultimate delay involved would have 
likely been closer to a full hour. 
These two criteria, sufficient 
duration and coercive purpose, 
having been satisfied, I find th
e employees actions qualify as a 
strike. I further find that the no-strike clause in place between 

the Union and the Respondent at relevant times prohibited such 
conduct. Accordingly, I find the conduct of the employees, 
while protected generally, 
was rendered unprotected by 
application of the no-strike clause. Therefore the employees 
were subject to discipline in
cluding discharge unless their 
conduct was condoned by the Respo
ndent.                                                           
(4) Did the Respondent condone employee misconduct 
I have found that the Respondent™s employees were not en-
gaged in unprotected activities within
 the meaning of 
Empo-rium Capwell, but that they were engaged in conduct in viola-
tion of the no-strike clause in 
the contract between the Respon-dent and the Union. The latter 
finding as well as the possibility 
that reviewing authority may re
verse the former finding each raise the issue of condonation
25.  The Board with court approval has established the principle 
that:  [W}here employees engage in concerted activity which, al-

though otherwise lawful and protected, is rendered unpro-
tected by some improper aspect of the employees conduct, 
such as a breach of a no-strike clause, but the employer for-
gives or condones the strike, he will thereafter be estopped 
from asserting the unlawful nature of the strike as grounds for 
discharge.  
Jones & McKnight, Inc. v. NLRB
, 445 F.2d 97, 
102 (7th Cir. 1971). 
  25 During the trial substantial colloquy occurred on the opening day 
respecting a narrowing of the issues in
 the case.  While the question of the argued unprotected nature of the employees activities was well 
understood, the issue of condonation was acknowledged only as a po-

tential issue in unprotected activity cases and never discussed in detail. 
The General Counsel generally took the position that no unprotected 
activity had occurred so that di
scussion of condonation was unneces-
sary. The Respondent also argued that condonation was not an issue on 
the facts of the case. In part this 
may have been because counsel for the 
Respondent in his opening statement 
specifically denied that Hiltons 

offer to the employees at the vacant 
lot to return to work was accepted by any employees so that, in the Re
spondents view, the strike continued 
past any arguable condoning statem
ents by Hilton rendering the condo-
nation doctrine irrelevant. As discu
ssed supra, Hilton, however, did not 
testify and I credited the employees 
testimony, noted supra, that Hiltons 
offer of an immediate return to 
work was accepted by the employees. 
I find the credited remarks attributed
 to Hilton fairly raise the issue 
of condonation, that condonation remained at all times a potential issue 
in the case which had never been wa
ived by the General Counsel, even 
if not fully addressed by him, a
nd that resolution of the condonation 
issues presented thereby are a n
ecessary part of this decision. 
In Davis & Burton Contractors
, 261 NLRB 728 (1982), the 
Board held that, when an employer satisfied a picketing em-
ployees demands so that the employee ceased picketing and 
returned to work without incident for a period of days or weeks 
until an economic layoff, the employer had condoned the pick-
eting and it could not then assert the unprotected conduct as a 
basis for refusing to reemploy the employee. 
The Board and the courts have differed from time to time re-
specting what constitutes condonation in given situations. The 
Board reviewed its condonation doctrine in 
General Electric 
Co., 292 NLRB 843 (1989). In 
White Oak Coal Co
., 295 NLRB 
567 (1989), the Board in a scholarly analysis of the history and 
development of the cases to date 
held, in conformity with vari-
ous circuit courts of appeals de
cisions, that where an employees 
relationship with an employer has not been terminated by the 
employer at the time of condonation, the employers simple 
offer of reemployment may be
 sufficient to condone the con-
duct at issue. 
In Asbestos Removal, 293 NLRB 352 (1989), a group of em-
ployees unhappy with the absen
ce of shower facilities on the 
job told their supervisors to summon the superintendent and 
delayed commencing work until hi
s arrival about 1 hour later. 
The supervisor on his arrival told the men to either go to work 
or get off the job. This adm
onition did not produce results so 
soon thereafter the superintendent
 sent his foreman to reassert 
the employers order that the men should go to work or leave. 
The employees answered that the problem had not as yet been 
solved. The superintendent again told the men to go to work or 
get off the job.  Following further conversation the foreman 
instructed security guards to remove the employees. At that 
point a second foreman, Middlet
on, arrived and announced that 
the job had been shut down. When asked by a spokesman for 
the employees whether they woul
d be called to resume work 
when the job opened again, the 
foreman said he would call the 
employees back to work. The employees were then escorted of 
the site. The employees were never contacted to work again and 

were thereafter terminated. 
The Board approved the decision of the administrative law 
judge who held that, although th
e employees had been engag-
ing in an unprotected strike in violation of a no-strike clause in 
the collective-bargaining agreement, the employer had con-
doned their conduct. The judg
e stated at 293 NLRB at 356: 
 I have credited testimony to the effect that Middleton told 

employees that there was going to be a meeting on  Thursday 
and that they would probably be work on  Friday, and that the 
Company would get in touch wi
th  the employees who were 
then escorted from the  premises . . . . Middleton™s words also 
amounted to  condonation of the refusal of the employees to 
work on  March 23 because a shower had not been installed. 
His  directions also disclosed th
at as of the moment the  em-
ployees in question were leaving the jobsite  the Respondent 

had not decided their fate. 
 Having found the employer had excused the fact that their 

walkout had taken place in viola
tion of the contract, their activ-
ity was held protected and the 
employers discharge of the em-
ployees a violation of Section 8(a)(1) of the Act. 
Turning to the situation presented here, I find that at the time 
Hilton first spoke to the employees
 in the vacant lot, they had 
not been terminated by the Respondent. While the men had 
been told numerous times they were to go to work or they were 
going to be fired, locked out, or kicked off the property, the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 108 very repetition of the conditional 
threat indicated that no actual 
termination had yet occurred. I find this was still the case when 
the men, then on strike and physically removed from the prem-
ises, were offered their jobs back by Hilton, who told them he 
had been notified by radio of th
e situation, had come to deal 
with the problem, that he knew 
what the men were doing was 
wrong and that he ﬁneeded them to come to work.
26  I have 
found the employees accepted this offer. 
It was not disputed that Hilton, a route supervisor, was a su-
pervisor within the meaning of Section 2(11) of the Act and an agent of the Respondent. Indeed Hilton had been associated 
with the hire of virtually all 
the employees involved and had 
scheduled and participated in the great bulk of the events in-
volving management described here. While it is clear that Hil-
ton did not tell the employee
s he was conveying a message from  Isola, he made it clear he
 would ﬁon his own get the em-
ployees in to the facility to go to
 work and there is no reason on 
this record for the employees 
to have reasonably doubted Hil-
tons authority ﬁon his own to put them to work.
27  Indeed, Hil-ton had been the first manageme
nt official called by onsite 
supervision when they perceived difficulties ahead. Hilton 
made that fact clear to the empl
oyees in his initial conversation 
with them. I specifically find he 
had at least apparent authority 
during these events to have made the statements he did includ-
ing his unconditional offer that if they agreed to go to work, he 
would get them into the facility to do so. His solicitation of the 
employees to go to work and his 
promise to get them back onto 
the premises and into the facility
 are attributable to the Respon-
dent. I find therefore that in the instant case the Respondent made 
an unconditional offer of an immediate return to work for all 
employees through Hilton, an important and knowledgeable 
agent of the Respondent who ha
d long been connected to the 
Respondent™s hiring process and was well aware of the larger 
issues and disputes involved here, to employees who had not 
been terminated. Coupled with the offer of an immediate return 

to work, Hilton acknowledged to
 the employees that he knew 
what the employees had been doing and thought it wrong, but 

that he needed them to come to work. Hiltons offer was com-
pletely accepted by the employees in the sense that they agreed 
to go to work and attempted to enter the property to do so, only 
to be excluded by the Respondent™s security personnel. The 
statements of Hilton in the ci
rcumstances presented above and 
in light of the cases cited and the record as a whole convince 

me that Hiltons actions constitute a clear condonation of the 
employees conduct up to that time. Since the employees in 
accepting Hiltons solicitation that they go to work abandoned 
any unprotected activity from that point on, all unprotected 
employee activity found here was condoned or forgiven by 
Hilton.                                                           
                                                           
26 The respondent counsel characterized Hiltons offer in his  opening 
statement: 
[I]n sum and substance Hilton said, ﬁYouŠwhatever you  guys are 
doing, youre doing it the wrong way. I dont  think your Union is sup-
porting you, go backŠcomeŠcome  on in. Ritchie [Isola] is not here, 
and he said that when they said, ﬁAl [Crockett] has got to go back to 
work now,  and he said, ﬁRitchie is the only one who can make that  
decision. I promise you I will deal 
with that first thing  tomorrow. 
Meanwhile, come on back, Ritchie is not here, I™ll get you in. 
27 In contrast to the ﬁgo to work exhortation he could make to em-
ployees on his own, Hilton took care to tell the employees that only 
Isola could deal with Crocketts personal situation. 
It is true that the Respondent™s
 security did not let the em-
ployees on the premises so that they never were allowed to start 
work. It is also true that Richard Isola soon thereafter deter-
mined to terminate the employee
s and that fact was communi-
cated to them within the hour by
 Hilton. The cases seem clear 
however that once made and communicated to the employees, 
and after the employees had acted on the offerŠin this case by 
making the thwarted attempt to return to work, the Respondent was simply not free to reconsider
 or rescind its earlier condona-
tion. I find no special circumstances present in this case which 
distinguishes it from the cases cited. 
 In summary, I have found that
 the employees were engaged 
in a strike which was prohibited by the no-strike language of 
the applicable collective-bargaining agreement. I have further 
found that the Respondent through Hilton condoned the con-
duct of the employees to the time of their attempted return to 
work from the vacant lot adjacent
 to the Respondent™s facility 
at which time the employees 
ceased all unprotected conduct and that the Respondent was th
ereafter ﬁstopped from asserting the unlawful nature of the strike as grounds for discharge.
28 (5) The situation as to employee Howard Clemons 
One of the employees terminated for failing to enter the 
premises and start work on January 5, 1994, was employee 
Howard Clemons. He testified to 
a unique set of circumstances 
which, if credited, establishes that he was not in a position to 
work on January 5 and was seen about the premises only after 
having arrived well after the fact and was therefore a spectator 
rather than a protesting employee refusing to go to work that 
day. Clemons was a believable 
witness and the Respondent did 
not rebut any of his assertions. 
Rather the Respondent relies on 
the proposition that it carefully 
reviewed each individuals ex-
cuses respecting the January 5 events and found Clemons 
ﬁstory was not credible. (R. Br. at 25 fn. 21.) I find that 
Clemons did not in fact refuse 
to go to work during the events 
in contest on January 5 being otherwise engaged. I also find the 
Respondent™s determination that Clemons excuse was not valid 
was mistaken. I find his excuse 
was valid and that he engaged 
in no unprotected withholding of
 his services that day. 
Having found, supra, that the ev
ents of January 5 could not 
be the basis for the discharge of
 employees, Clemons
, as part of the class of employees whose discharges were at issue, is in-
cluded in the group of employees
 improperly terminated in 
violation of Section 8(a)(1) of 
the Act. Were these findings to 
be reversed by reviewing authority and the conduct of employ-
ees found to be a valid basis for discharge, however, I would 
still find that Clemons was not properly discharged because he 
did not in fact engage in the c
onduct at issue, i.e., either the 
protected concerted act of list
ening to Crockett or the subse-
quent unprotected activity of wit
hholding his labor in the face 
of a no-strike clause. As noted supra, the Respondent™s mis-
taken notion that an employ
ee was engaged in unprotected 
conduct in the context of protecte
d activity may not be the basis 
for termination. Ideal Dyeing & Finishing CoT1., 300 NLRB 
303 (1990). Accordingly, I find 
Clemons was improperly dis-
charged for conduct that he did not in fact engage in.
29  28 Jones & McKnight, Inc. v. NLRB
, 445 F.2d 97, 103 (7th Cir. 
1971). Were I to have found the employees conduct unprotected under 
Emporium Capwell
, I would have found that 
conduct equally pardoned 
and condoned. 
29 There was never any doubt that the Respondent felt it was the fail-
ure of scheduled employees to en
ter the facility and commence work 
 SILVER STATE DISPOSAL SERVICE 109 (6) Summary and conclusions respecting the employees dis-
chargedŠbased on January 5 events 
I have found that the employee
s terminated by the Respon-
dent because of their actions in 
refusing to enter the facility and 
report for work for their scheduled p.m. shift on January 5, 
1995, were all either engaged in
 protected concerted and union 
activity in support of Crockett™s 
union grievance or, in the al-ternative, were believed by the employer to have been engaged 
in protected concerted activityŠin each case that activity being 
the listening to and discussing with Albert Crockett the circum-stances of his discharge and the 
state of his grievance respect-
ing it. Inasmuch as the Respondent admitted discharging them 
for their activities on that day, 
I found that the General Counsel 
had established his prima facie 
case of a violation of Section 
8(a)(3) and (1) of the Act. 
Turning to the Respondent™s de
fenses, I further found that 
the actions of the employees on January 5, including their re-
fusal to enter the facility as de
scribed supra, did not fall within 
the scope of the Supreme Courts decision in 
Emporium Cap-well as unprotected activities fo
r which employees could be 
discharged. 
I also found however that the refusal to enter the facility and 
commence work constituted activity prohibited by the no-strike 

language contained in the Res
pondent™s collective-bargaining 
agreement with the Union.  I th
erefore found that this activity 
was unprotected.  I further foun
d, however, that the Respon-
dent™s agent, Hilton, condoned th
e employees refusal to enter 
the facility and commence work by, inter alia, asking them to 
come to work and abandon their refusal.  Further, when the 
employees accepted Hiltons offer 
and attempted to return to 
workŠbeing thwarted only as a result of the Respondent™s 
security agents denying employ
ees access to the facilityŠthey 
abandoned the unprotected conduct they had previously been 

engaged in. Thus, as a result of Hiltons statements and the em-
ployees actions, all unprotected refu
sals to work to that point 
were condoned and no further refusals occurred. I found that as 

a result of these actions the Respondent was estopped from 
asserting the unlawful nature of the strike as grounds for the 
employees discharge. 
Having found: (1) that the empl
oyees were engaged in pro-
tected concerted activity on January 5 and had not engaged in 
any unprotected activity that had not been condoned, (2) that 
the Respondent had discharged the employees because of that 
conduct and, (3) that the Respondent had no valid basis for 
taking such action, I find and c
onclude that the Respondent in 
so doing violated Section 8(a)(1) of
 the Act. Further, I find that 
while Howard Clemons was fired on the same basis he did not 
in fact engage in any of th
e conduct described above and was 
therefore also terminated because the Respondent had a mis-
taken belief that he had engage
d in protected activity as de-
scribed above. I therefore make the additional finding that the 

Respondent in so doing further vi
olated Section 8(a)(3) and (1) 
of the Act as to Clemons. 
b. The discharge of Bernard Peter Williams 
The General Counsels consolidated complaint in Cases 28Œ
CAŒ12361, 28ŒCAŒ12365, and 28ŒCAŒ12365Œ2 alleges at 
paragraphs 5(b) and (c), 6, an
d 7 that Bernard Peter Williams 
                                                                                            
                                                           
that was wrong and the basis for term
ination.  Thus, Crockett and oth-
ers who were not scheduled to work 
that day were not disciplined for 
their conduct. 
was discharged on January 6, 1
994, because of his support for 
the Union and other protected concerted activities in violation 
of Section 8(a)(3) and (1) of the Act.  The Respondent argues 
that Williams was terminated because of violations of the Re-
spondent™s rules and not for any reason prohibited under the 
Act and, further, argues that the Bernard Williams matter was 
resolved under the parties contractual dispute resolution process 
and should be deferred to that resolution. 
The issue of deferral to the arbitral process is a threshold is-
sue to be decided before any cons
ideration of the merits of the 
underlying unfair labor practice a
llegation. Accordingly, it is 
appropriate to address that issue at the onset. 
(1) Is Bernard Williams discharge properly deferrable 
(a) Circumstances respecting th
e dispute resolution process Bernard Williams received a termination notice on Saturday, 
January 8, 1994, on arrival at work for an ﬁAttendance Viola-
tionŠNo, Show, No Call for an alleged failure to timely call in 
on January 6, 1994. The Respondent amended the termination 
notice by letter dated February
 11, 1994. A grievance was filed 
by the Union and was processed up to arbitration. The Union 

sought to arbitrate this discharge but was initially told by the 
Respondent that Williams discharge would not be arbitrated 
because he had been part of the January 5 events. Thereafter the 

Respondent agreed to arbitrate and the parties did so. 
A hearing was held on September 14, 1994, before Arbitrator 
Eugenia B. Maxwell. On December 15, 1994, the arbitrator 
issued her award finding in favor of the grievant and directing, 

inter alia, that the ﬁpenalty of 
termination should be reduced to 
a three day suspension for the incident of January 6, 1994. 
On December 27, 1994, union counsel wrote the arbitrator 
with copy to the respondent coun
sel: ﬁrequesting a clarification 
of the intent of your award.ﬂ The letter asserted that the Union 
and the Respondent differed on the question of whether the 
award included backpay. On January 5, 1995, counsel for the 
Respondent also wrote the arbitrat
or with copy to union counsel 
opposing the request of the Union and asserting the arbitrator 
had no jurisdiction in the matter and the award was clear that it 
did not include backpay or any other form of a make-whole 
remedy. Counsel for the Union responded opposing the Re-
spondent. On January 5, 1995,
30 the arbitrator mailed a book letter to 
each party which asserted in part: 
 I am sorry that my award was not clear in regard to the  rein-
statement of Grievant. Please substitute page 15 for the prior 
page 15. In my award, I intended for Grievant to receive back 
pay from the date of  termination until the date of reinstate-
ment except for  the period of the three day suspension. I in-
tended for his other benefits, seniority, etc. to remain in effect 
as if he had not been terminated. 
 The enclosed new page 15 of the original arbitration award 
provided, inter alia, the fo
llowing additional language: 
 Grievant should be reinstated with full back pay for the date 

of termination until the date of reinstatement except for the 
period of suspension during which he  should not receive 
back pay but his seniority, health  and other contractual bene-
fits excluding back pay  should remain in full force and effect 
 30 It is evident that a certain 
amount of the correspondence involved 
here crossed in the mail.
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 110 during the  period of suspension as well as the period of  ter-
mination. 
 Respondent complied with the te
rms of the original arbitra-
tion award, but has not complied with the ﬁsubstitute pageﬂ 
aspects of the amended award. A Federal lawsuit contesting the 
validity of that portion of the aw
ard with its direction that the 
Respondent undertake make whole provisions as to Williams is 
currently pending in the United States District Court for the 
District of Nevada. 
(b) Analysis and conclusions respecting deferral 
The Respondent argues the allegations as to Bernard Wil-
liams should be deferred. The 
General Counsel opposed such 
deferral.  The Board in Spielberg Mfg. Co
., 112 NLRB 1080 (1955), established specific criteria fo
r deferral to arbitration awards: 
(1) that the proceedings were fa
ir and regular; (2) that all par-
ties agreed to be bound; and (3) that the decision not be repug-
nant to the purpose and policies of the Act. The Board also 
requires that the issue involved in
 the unfair labor practice have 
been adequately considered by the arbitrator. 
Olin Corp., 268 NLRB 557 (1984). The Board in 
Dubo Mfg. Corp., 142 NLRB 
431 (1963), determined it would defer any action on cases until 
the completion of the grievance-arbitration process, if the mat-
ter were already within that process. 
An initially important issue is
 the Respondent™s refusal to 
comply with the ﬁsubstitute page award now in litigation in the 
Federal court. Is such a refu
sal and ongoing litigation fatal to 
the deferral motion?  The Board in 
Malrite of Wisconsin, Inc
., 
198 NLRB 241 (1972), enfd. sub nom. 
Electrical Workers 
IBEW Local 
1715 v. NLRB, 494 F.2d 1136 (D.C. Cir. 1974), 
deferred under 
Spielberg
 and dismissed a complaint where an 
arbitrator had issued an appropriate award, but the employer 

refused to comply and the union was seeking court enforcement 
of the award.  The Board held that court enforcement of arbitra-

tion awards was preferable to invocation of the Boards 
multistep unfair labor practice litigation process and deferred to 
the arbitrators award.
31  Given this decision, the Federal court 
litigation is irrelevant to the issue of deferral. 
There is no contention or evidence to suggest that the pro-
ceedings underlying the arbitration were other than fair and 
regular. While the parties continue
 to dispute what arbitration 
award, i.e., the original or th
e ﬁsubstituted page award, is the 
final and binding award, there is no contention that the final 
award, once judicially iden
tified, binds all parties. 
The Board in 
Olin Corp
, supra, held that an arbitrator ade-
quately considers the unfair labor practice issue, if the contrac-
tual issue is factually parallel to the unfair labor practice issue 
and if the arbitrator is presented generally with the facts rele-
vant to resolving the unfair labor practice. The Board also held 
                                                          
 31 Malrite was modified in 
Electronic Reproduction Service Corp
., 213 NLRB 758 (1974), in circumstances involving total repudiation of 
the contract, a situation not present here.  Although 
Electronic Repro-
duction was overturned by the Board in 
Suburban Motor Freight, Inc
., 
247 NLRB 146 (1980), this portion of the decision was presumably not 

affected. 
Suburban
 was itself overruled in 
Olin, supra. 
Malrite was modified in 
Electronic Reproduction Service Corp
., 213 
NLRB 758 (1974), in circumstances involving total repudiation of the 

contract, a situation not present here. Although 
Electronic Reproduc-
tion  was overturned by the Board in
 Suburban Motor Freight, Inc
., 247 
NLRB 146 (1980), this portion of the decision was presumably not 

affected.  
Suburban 
was itself overruled in 
Olin, supra.  
that, once it is shown the unfair labor practice case concerns a 
matter already arbitrated, the burden of demonstrating defects 
in the arbitral process shifts to the party seeking to overturn the 
arbitral process or award. That burden is on the General Coun-
sel. It is clear from the results of the arbitration that the Union 
convinced the arbitrator that there was no just cause for Wil-
liams termination. It appears that the evidence submitted dealt 
with the discipline history of the grievant and the applicable 
rules and practices relevant to the asserted reason for the Re-
spondent™s termination as well as the grievants conduct at rele-
vant times. Given the burden placed on the General Counsel and the 
General Counsels failure to address any aspect of the arbitration 
process save in the briefest of argument at trial, I find that the 
General Counsel has not proved that sufficient parallelism did 
not exist between the unfair labo
r practice allegations and the 
grievance or proved that importa
nt facts were not presented to 
the arbitrator. Accordingly, I find
 that the award is not flawed 
or rendered unsusceptable to deferral on that ground. 
The issue of whether or not the arbitration award is repug-
nant to the purpose and policies of the Act requires considera-
tion. In a sense there are two potential awards: the original 
ﬁArbitral Award which was complied with by the Respondent 
and the ﬁsubstituted page award which has not been complied 
with and remains under judicial consideration in the Federal 
court.  The difference between the two however, is one of rem-
edy only. In essence each award finds the Respondent violated 
the contract and directs Bernard William™s reinstatement. The 
two differ only respecting whethe
r the Respondent is further 
obligated to undertake certain ﬁmake whole remedies including 
backpay. The Board has long held the absence of these reme-
dial elements in an arbitrator
s award do not, per se, render the 
award repugnant to the Act. 
Olin reasserts the Boards view that 
it will not require an arbitrators 
award to be totally consistent 
with Board precedent. Applying that Board standard here, I find 
the arbitrators award, under either
 alternative resolution of the collateral dispute respecting whic
h of the two versions is the 
true and binding decision of the arbitrator, is not repugnant to 
the policies and purposes of the Act.  
I find therefore that the arbitration decision of the arbitrator 
respecting Bernard Williams meets the Boards standards for 
deferral and that the 
allegations respecting Williams should be deferred to it. 
(2) Summary and conclusion respecting Bernard Williams 
Given all of the above and ha
ving found that the arbitration 
decision meets the Boards standards for deferral under 
Spiel-berg and Olin, I shall defer the Bernard Williams allegation in 
the complaint to the arbitration 
decision. Accordingly, consis-
tent with the Boards procedures 
in such deferral situations, I 

shall dismiss the allegation an
d not consider its underlying 
merits. 
c. The second discharge
 of Albert Crockett 
The General Counsel alleges in the complaint in Case 28Œ
CAŒ12595 at paragraphs 6, 7, and 8 that the Respondent vio-

lated Section 8(a)(3) and (1) of the Act by denying Albert 
Crockett leave on January 11 
and terminating him on January 
14, 1994, because of his solidarity and support for the other 
employees, because of his othe
r union and protected concerted 
activities and in order to disc
ourage employees from engaging 
in concerted activities for the purpose of collective bargaining 
or other mutual aid or protection. Complaint subparagraphs 6(e) 
 SILVER STATE DISPOSAL SERVICE 111and (f) further assert that Croc
kett™s request for leave was de-
nied: [B}ased upon an asserted reason (i.e., shortage of  replace-
ment workers) brought about as a direct result  of the the Re-
spondent™s having unlawfully discharged the employees [ter-
minated on January 5 as discussed here]. These acts are inher-
ently destructive of the rights guaranteed employees by Sec-
tion 7 of the Act. 
 The Respondent admits the conduc
t alleged but denies both the 
ascribed motivations and that its 
conduct violated the Act. It is 
appropriate to deal with the tw
o alleged adverse actions sepa-
rately below. 
(1) The denial of Crockett™s request for leave 
The General Counsel has two theories underlying his claim 
that Crockett was wrongfully denied his request for leave of 
absence. The first is a classical theory of adverse action based 
on animus against Crockett for hi
s protected activities to that 
date. Assuming that the General 
Counsel has sustained a prima 
facie case as to this theory under the Boards 
Wright Line32 analysis, it is incumbent on the 
Respondent to meet its burden 
of proof that the denial would have taken place, even if Crock-
ett had never engaged in any uni
on or other protected activities. For the reasons appearing below, I find that the Respondent has 
done so. Initially, I accept the proposition that the Respondent would 
not under any circumstances have 
granted a leave of absence to 
any driver at a time when it was desperate for and could not 
obtain sufficient drivers. While the Respondent had not denied 
leaves of absence on this basis in times past, the contract ex-
plicitly provided for such denial
s and, as the Respondent argues 
and the record amply demonstrates, the situation was extraordi-

nary and the shortage of drivers extreme.  This finding under 
Wright Line sustains a dismissal of the General Counsels theory 
of a violation irrespective of whether or not the General Coun-
sel has, in fact, sustained his prima facie case. 
While it is not necessary to go further in dismissing the the-
ory presented, the propriety of 
the Respondent™s action in deny-
ing the leave request must be judged based on what it knew at 
the time it denied it.  The Respondent™s decisionmaking agents 
were completely aware at the time the leave was denied that 
Crockett™s leave was requested because of his ﬁwishes to show 
solidarity with the group of discha
rged employees.  (R. Br. at 
44.)  It seems to me it would be an incongruous result to require 
the Respondent to grant leaves of absence to employees who, it 
well knew, would then use the leave, in effect, to engage in 
sympathy strikes in support of fellow employees discharged by 
it. The General Counsel has also pled the unusual theory of a 
violation quoted above from complaint subparagraphs 6(e) and 

(f). There the General Counsel asserts that, since the shortage 
of drivers, on which the Respondent
 relies as a contractual basis 
for denying the leave of absence, was caused by the Respon-
dent™s wrongful discharge of those drivers, the Respondent 
should be estopped from using its own wrong doing as a justifi-
cation or excuse for further improper actions. Thus the General 
Counsel is arguing that the shor
tage of drivers caused by the 
terminationsŠfound violative of
 the Act supraŠmay not be 
invoked by the Respondent in defense of its denial of the leave 
of absence.                                                           
 32 Wright Line
, 251 NLRB 1083 (1980). 
The General Counsels estoppel argument is novel and is 
supported by no citations of aut
hority. While it has a certain 
attractive logical aspect, I am unwilling to find the secondary or 
consequent events caused by an employers unfair labor prac-
tices to be so tainted by the original unfair labor practice ac-
tions that they may not constitute business reasons for that em-
ployers subsequent actions. Were
 such consequences intended, 
planned or part of a scheme or 
devise to terminate employees, 
they might be considered as tain
ted or invalid. Here where the 
wrongful mass terminations were
 consummated before Crock-
ett was even offered reinstatem
ent and without Board precedent 
for such an analysis, I decline to accept the theory propounded.  
Given all the above, and on the basis of the record as a 
whole, I find that the General 
Counsel has not sustained his allegation that Crocke
tt was wrongfully deni
ed his request for 
leave. This allegation of the complaint will therefore be dis-
missed. 
(2) The termination of Crockett on January 14 
The General Counsel again has two theories respecting the 
allegation that the Respondent improperly terminated Crockett 
on January 14, 1994.  As with th
e allegation respecting denial of leave, the General Counsels first theory is that the Respon-

dent took action based on animus
 against Crockett because of his protected activities up to th
at time.  The Respondent strenu-
ously opposes this contention.  There is no doubt that Crock-
ett™s activities included protected activities galore and that the 
Respondent surely had very subs
tantial hostility towards him as 
a result of those activities. I further find however that the Re-
spondent was attempting to be cautious and ﬁby the book in its 
approach to Crockett and terminated Crockett solely for the 

reason it asserts in its defense: i.
e., that he did not call or show 
up for 3 consecutive working days when he was obligated to 
work given the denial of his 
leave.  The Respondent viewed 
such a failure as a basis for discharge consistent with past prac-
tice and the contract and accord
ingly terminated Crockett.  I 
explicitly reject the broader an
imus contentions of the General 
Counsel.  To this extent the 
primary theory of the General 
Counsel is rejected. 
There is a secondary theory discussed by both the General 
Counsel and the Respondent at tr
ial and on brief.  Thus the 
General Counsel argues on brief at 29: 
 Finally, it is submitted that Crockett . . . was dis-
charged for becoming an unfair labor practice striker 
which is protected activity de
spite a no strike clause be-
cause [of] the serious nature of the Respondent™s unfair la-
bor practices makes the unfair labor practice strike an ex-
emption to the no-strike clause and should be so found by 
the Administrative Law Judge.\16\
  _____________________ \16\ 
Mastro Plastics Corp. v. NLRB, 214 F.2d 462 (2d Cir. 1954), af-
firmed 350 U.S. 270 (1956); 
Studio 44, 284 NLRB 597, 599 (1987); 
Goodie Brand Packing Corp.,
 283 NLRB 673, 674 (1987). 
 The Respondent points out in the opening portion of its brief 
at 2: 
 Resolution of the Crockett case is inextricably tied to the facts 
and law applicable to all of the other  alleged discriminatees, 
except Bernard Williams.  The  legal nexus, as articulated by 
the General Counsel, is  hat 
if the 70 were unlawfully dis-
charged, Crockett™s  refusal to return to work after being in-
formed on  January 11, 1994, that his grievances had been  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 112 sustained and he had been rein
stated, was protected by  his 
right to engage in an unfair la
bor practice strike,  protesting 
the discharge of his colleagues. 
 I have found, supra, that the 70 employees terminated be-
cause of their activities on January 5 were illegally discharged. 
The discharge of so many employees in the circumstances pre-
sented here is, I find, a serious unfair labor practice. There is no 
dispute and I find that Crockett declined to return to work after 
January 11, 1994, in solidarity 
with the discharged employees 
and that the Respondent knew this was the reason for his refus-

ing to come to work at the time the Respondent fired him. Crockett was therefore engaged in an unfair labor practice 
strike during the period January 
6 through at least the date of 
his discharge33 and the Respondent knew or well should have 
known that fact. As an unfair labor practice striker Crockett was not restricted 
by the no-strike provisions of the contract.
34  His  refusal to go to work was therefore a strike and protected activity for which 
he could not be discharged.
35  Nor could the Respondent, 
knowing as it did that Crockett was not at work due to his un-
fair labor practice striker withho
lding of his services, properly 
invoke the ﬁno call, no show provi
sions of the contract to dis-
charge him because he failed to either show up for work or call 
in. The Respondent™s termination of Crockett, an unfair labor 
practice striker, for failing to call in or report to work violated 
Section 8(a)(1) of the Act and I so find. This portion of the 
General Counsels complaint is sustained. 
d. Summary and conclusions re
specting the alleged unfair  
labor practices Summarizing the findings made above, I have found as fol-
lows. I have found the employees listed in the amended com-
plaint paragraph 5(a), as set forth in Appendix I of this deci-
sion, were terminated because of their January 5, 1995 activi-
ties. I found those activities to 
be protected concerted activities 
which evolved into a strike on and after 12:15 p.m.  I found the 
strike was not unprotected under the doctrine affirmed by the 
Court in 
Emporium Capwell. I further found that the strike was prohibited under the terms 
of the no-strike clause of the collective-bargaining agreement 
between the Union and the Respondent. I therefore found the 
activities of the striking empl
oyees was unprotected. Further, 
however, I found the strike of the employees was abandoned 
and the Employer condoned the unpr
otected activities of the 
employees by the conduct of the Respondent™s agent, Hilton ,in 

the vacant lot before the Respo
ndent™s agent, Richard Isola, terminated the employees for th
eir activities that day. I found 
therefore that the Respondent 
was estopped from relying on the 
condoned or forgiven conduct of the employees to justify its 

discharge of them. 
Having found the employees had engaged in protected con-
certed activity and that all unprotec
ted activities engaged in by 
them had been forgiven and could not be the basis for their 
discharge, I found that the Respondent™s termination of them 
                                                          
 33 There is no question that ﬁserious unfair labor practice circum-
stances continued through the period.
 At no relevant time were any 
employees reinstated nor were any of the grievances processed by the 
Respondent.  
34 Mastro Plastics v. NLRB, 350 U.S. 270 (1956). 
35 Abilities & Goodwill
, 241 NLRB 27 (1979).  
violated Section 8(a)(1) of the Act as alleged in the complaint. 
Moreover, I found that employee Harold Clemons, an em-
ployee included in the group of 70 employees described here, 
did not engage in any refusal to work or strike activity of any 
kind and, for this reason, the Respondent™s termination of him 
violates the Act irrespective of the analysis of the refusal to 
work described above. 
I have found that the complaint allegation respecting Bernard Peter Williams is parallel to a grievance and arbitration award 
which meets the Boards standards 
for deferral.  Accordingly, I 
have deferred the Williams allegations to that award and will 
therefore dismiss the allegation. 
I have found that the General Counsel has failed to prove the 
allegation of the complaint that 
Crockett was improperly denied 
a leave of absence by the Respondent on January 11, 1994.  I 

shall therefore dismiss this allegation. 
I have found that the Respondent did not terminate Albert 
Crockett on January 14, 1994, because of animus directed to his 
protected activities on and before January 11, 1994.  Rather I 
found that the Respondent termin
ated Crockett on January 14, 
1994, because he had failed to call in or show up for work for 
the three proceeding workdays. 
I further found that during the period after January 5 and 
through the time of his termination Albert Crockett was an 
unfair labor practice striker w
ho was known by the Respondent 
to be withholding his services 
from the Respondent in solidarity 
with the employees terminated for their conduct on January 5, 
1994.  I found that Crockett™s conduct was not limited or pro-
hibited by the no-strike language of the contract and was there-
fore protected activity. I found therefore that the Respondent 
discharged Crockett because of hi
s protected activity in viola-
tion of Section 8(a)(1) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I shall order it to cease and desist therefrom 
and to take certain affirmative action designed to effectuate the 
purposes and policies of the Act. 
I shall order the Respondent to offer the employees termi-
nated as a result of their activi
ties on January 5 as set forth in 
appendix I of this decision and Albert Crockett, in writing, 

immediate, full, and unconditional reinstatement to the posi-
tions they occupied until discharged, if such positions no longer 
exist, they shall be offered substantially equivalent positions, 
without prejudice to their senior
ity and other rights and privi-
leges they would have enjoyed if they had not been discharged, 

and to make them whole for any loss of earnings and benefits in 
accordance with 
F. W. Woolworth Co
., 90 NLRB 289 (1950), 
and Florida Steel Corp., 231 NLRB 651 (1977), with interest as 
prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987); see also Isis Plumbing Co
., 138 NLRB 716 (1962). 
I shall further order the Res
pondent to delete and expunge 
from its records all references to the termination of these em-
ployees and notify each of them
 in writing that this has been 
done and further assure them that 
the fact of their discharge will 
not be used agains
t them in future. 
The Respondent shall determine all payments it owes to em-
ployee benefit funds in the manner set forth in 
Merryweather 
Optical Co., 240 NLRB 1213, 1216 fn. 7 (1970).  Further, the 
Respondent shall reimburse its employees in the manner set 
forth in Kraft Plumbing & Heating
, 252 NLRB 891 fn. 2 (1980), enfd. 661 F.2d 940 (9th Cir. 1981), for any expenses 
 SILVER STATE DISPOSAL SERVICE 113resulting from the Respondent™s failure to make these pay-
ments. In view of the widespread and egregious nature of the Re-
spondent™s violations of the Act, I shall also include a broad 
cease-and-desist order. See 
Hickmont Foods, 242 NLRB 1357 (1979). Because a notice should inform employees of their rights un-
der the Act in the context of the violations found and, further, 

because of the fact that the significant portion of the violations 
of the Act found here deal w
ith discrimination which was im-
proper only because unprotecte
d conduct by employees was 
condoned, there is a significant danger that a normal notice will 
mislead employees respecting their 
rights under the Act. In this 
highly unusual situation, I have
 substantially expanded the 
explanatory portions of the notice in an attempt to insure that 
those who read it realize that the actions of the employees at 
relevant times were protected only because of the condonation 
of the Respondent. On the basis of the above findings of fact and the record as a 
whole, I make the following  
CONCLUSIONS OF 
LAW 1.  The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The Union is a labor organization within the meaning of  
Section 2(5) of the Act. 
3.  The Respondent violated Section 8(a)(3) and (1) of the 
Act by terminating the employee
s set forth in Appendix I of 
this  decision because of their protected concerted and union  
activities and/or because the Re
spondent believed they had  
engaged in protected concerted and union activities at the Re-
spondent™s premises on January 5, 1994. 
4.  The Respondent violated Section 8(a)(3) and (1) of the 
Act by terminating employee Al
bert Crockett on January 14, 
1994, because of his protected con
certed and union activities as  
an unfair labor practice striker. 
5.  The allegation of the consolidated complaint respecting 
employee Bernard Peter Williams™ will be deferred to the  arbi-
tration award respecting the Union™s grievance and the com-
plaint allegation as to him will be dismissed without considera-
tion of its merits. 
6.  The allegation of the complaint that the Respondent 
wrongfully denied Albert Crockett a leave of absence is without 
merit and will be dismissed. 
7.  The above unfair labor practices constitute unfair labor 
practices effecting commerce within the meaning of Section 
2(6) and (7) of the Act. 
[Recommended Order omitted from publication.] 
.  